     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 1 of 83 Page ID #:1



1    NICOLA T. HANNA
     United States Attorney
2    LAWRENCE S. MIDDLETON
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK (Cal. State Bar No. 149886)
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    JOHN J. KUCERA (Cal. Bar No. 274184)
     Assistant United States Attorney
6    Asset Forfeiture Section
          1400 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-3391
          Facsimile: (213) 894-0142
9         E-mail:    John.Kucera@usdoj.gov
10   Attorneys for Plaintiff
     United States of America
11
12
13                           UNITED STATES DISTRICT COURT

14                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

15                                  WESTERN DIVISION

16   UNITED STATES OF AMERICA,                  No. CV 18-8588

17              Plaintiff,                      VERIFIED COMPLAINT FOR FORFEITURE
18                    v.                        18 U.S.C. §§ 981(a)(1)(A) & (C)
19   $699,940.00 in Bank Funds from             [U.S.P.I.S.]
     ING Bank ‘7684; $106,988.41 in
20   Bank Funds from ING Bank ‘2071;
     $499,910.01 in Bank Funds from
21   US Bank ‘0239; $50,000 in Bank
     Funds from Enterprise Bank and
22   Trust ‘7177; $1,876.36 in Bank
23   Funds from ING Bank ‘2071;
     $50,357.35 in Bank Funds from
24   ING Bank ‘7684; $248,970.00 in
     Bank Funds from Citibank NA
25   ‘0457; $52,500.00 in Bank Funds
     from Enterprise Bank and Trust
26   ‘7177; $65,000.00 in Bank Funds
     from Enterprise Bank and Trust
27   ‘7177; $5,534.54 in Bank Funds
     from Enterprise Bank and Trust
28   ‘7177; $52,500.00 in Funds from
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 2 of 83 Page ID #:2



1    Crypto Capital,
2
                Defendants.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 3 of 83 Page ID #:3



1    PERSONS AND ENTITIES................................................7
2          FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:...................8
3          FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:...............9
4          ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:.........9
5          ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:...............11
6
           ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:.............13
7
           ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:.............14
8
           FUNDS HELD IN THE NAME OF PRIMUS TRUST........................14
9
           FUNDS HELD IN THE NAME OF GOLD LEAF SRO.......................15
10
           FUNDS HELD IN THE NAME OF PROTECCTIO SRO......................15
11
           FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO.................15
12
           FUNDS HELD IN THE NAME OF AD TECH BV..........................16
13
           FUNDS HELD IN THE NAME OF PROCOP SERVICES BV..................16
14
           FUNDS HELD IN THE NAME OF GULIETTA GROUP BV...................16
15
16         FUNDS HELD IN THE NAME OF UNIVERSADS BV.......................17

17         FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED............17

18         ASCIO/WMB INC DOMAIN NAMES....................................17

19         SURRENDERED DOMAIN NAMES......................................18

20         OTHER BACKPAGE SURRENDERED ASSETS.............................20
21   NATURE OF THE ACTION AND CLAIMS FOR RELIEF.........................23
22   JURISDICTION AND VENUE.............................................24
23   I.    The Formation and Evolution of Backpage.......................26
24   II.   The Sources and Manipulation of Backpage Criminal Proceeds....28
25         A.    Backpage Promotion of Prostitution and Sex Trafficking...28
26
           B.    Payments for Advertising on Backpage.....................37
27
           C.    Bases for Forfeiture.....................................42
28
     III. Assets Representing, Traceable To, and Involved In


                                             3
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 4 of 83 Page ID #:4



1          Specified Unlawful Activity...................................43
2          A.    Account 1 (Prosperity ‘7188 Funds).......................43
3    CEREUS PROPERTIES ASSETS...........................................44
4          B.    Account 2 (Compass ‘3873 Funds)..........................44
5          C.    Account 3 (Compass ‘4862 Funds)..........................45
6
     MICHAEL LACEY ASSETS...............................................46
7
           D.    Account 4 (FFS&L of SR ‘3620 Funds)......................46
8
           E.    Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324,
9                and ‘8332)...............................................46

10         F.    Account 11 (SFFCU ‘2523 Funds)...........................47
11         G.    Account 12 (IOLTA ‘4139).................................47
12         H.    The Sebastopol Property..................................48
13         I.    San Francisco, California Property 1.....................49
14         J.    San Francisco Property 2.................................49
15         K.    San Francisco Property 3.................................50
16
           L.    Sedona Property..........................................51
17
           M.    Paradise Valley Property 1...............................51
18
           N.    Paradise Valley Property 2...............................51
19
     JAMES LARKIN ASSETS................................................52
20
           O.    Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592,
21               ‘1938, ‘1897, ‘8103, ‘8162, AND ‘8189)...................52
22         P.    Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS
                 COIE ‘0012)..............................................53
23
           Q.    Account 21 (ACF ‘2020)...................................54
24
           R.    Accounts 22 AND 23 (BA ‘8225 and ‘7054)..................55
25
26         S.    Saint Helena Property....................................55

27         T.    Chicago Property.........................................55

28         U.    Paradise Valley Property 7...............................56



                                             4
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 5 of 83 Page ID #:5



1    JOHN BRUNST ASSETS.................................................56
2          V.    Account 24 (COMPASS BANK ‘3825)..........................56
3          W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954,
                 ‘7982, ‘7889, ‘7888 AND ‘6485)...........................56
4
     SCOTT SPEAR ASSETS.................................................57
5
6          X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645).....57

7          Y.    Account 34 (Live Oak Bank Account ‘6910).................58

8          Z.    Account 35 and 36 (Ascensus Broker Services ‘4301
                 and‘8001)................................................58
9
     PRIMUS TRUST ASSETS................................................59
10
           AA.   Account 37 (K&H Bank Account ‘1210)......................59
11
     AD TECH BV ASSETS..................................................60
12
           BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and
13               ’5805)...................................................60
14         CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000
                 U, ‘K000 E, and ‘K001 K).................................60
15
16   GOLD LEAF SRO FUNDS HELD AT FIO BANK...............................61

17         DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and
                 ‘2230)...................................................61
18
     PROTECCTIO SRO FUNDS HELD AT FIO BANK..............................62
19
           EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and
20               ‘4198)...................................................62
21   VARICOK SRO FUNDS HELD AT FIO BANK.................................62
22         FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and
                 ‘8080)...................................................62
23
     PROCOP SERVICES BV FUNDS HELD AT KNAB BANK.........................63
24
           GG.   Account 51 (KB ‘7664)....................................63
25
26   GULIETTA GROUP BV FUNDS HELD AT RABO BANK..........................63

27         HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)..................63

28   CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V.,
          UNIVERSADS B.V., PROCOPSERVICES B.V. and PROTECCIO SRO........64


                                             5
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 6 of 83 Page ID #:6



1          II.   Account 55 (SP ‘1262)....................................64
2          JJ.   Account 54 (LHVP ‘4431)..................................65
3    BACKPAGE-CONTROLLED DOMAIN NAMES...................................65
4          KK.   ASCIO/WMB Inc Domain Names...............................65
5          LL.   SURRENDERED DOMAIN NAMES.................................67
6
     BACKPAGE SURRENDERED ASSETS........................................77
7
           MM.   Assets Surrendered To The United States By Backpage......77
8
           NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT
9                TREMAINE.................................................80

10   FIRST CLAIM FOR RELIEF.............................................80
11   (18 U.S.C. § 981(a)(1)(C)).........................................80
12   SECOND CLAIM FOR RELIEF............................................81
13   (18 U.S.C. § 981(a)(1)(A)).........................................81
14   THIRD CLAIM FOR RELIEF.............................................81
15   (18 U.S.C. § 981(a)(1)(A)).........................................81
16
     VERIFICATION.......................................................84
17
18
19
20
21
22
23
24
25
26
27
28



                                             6
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 7 of 83 Page ID #:7



1          The United States of America brings this complaint against the
2    above-captioned asset(s) and alleges as follows:
3                                 PERSONS AND ENTITIES
4          1.    The plaintiff is the United States of America (“plaintiff”
5    or the “government”).
6          2.    The defendants are $699,940.00 in Bank Funds from ING Bank
7    ‘7684; $106,988.41 in Bank Funds from ING Bank ‘2071 (“ING ‘2071”);
8    $499,910.01 in Bank Funds from US Bank ‘0239 (“US ‘0239”); $50,000 in
9    Bank Funds from Enterprise Bank and Trust ‘7177 (“Enterprise ‘7177”);
10   $1,876.36 in Bank Funds from ING Bank ‘2071 (“ING ‘2071”); $50,357.35
11   in Bank Funds from ING Bank ‘7684 (“ING ‘7684”); $248,970.00 in Bank
12   Funds from Citibank NA ‘0457 (“Citibank ‘0457”); $52,500.00 in Bank
13   Funds from Enterprise ‘7177; $65,000.00 in Bank Funds from Enterprise
14   ‘7177; $5,534.54 in Bank Funds from Enterprise ‘7177; $52,500.00 in
15   Funds from Crypto Capital (“Crypto”) (6 Bitcoins transferred from a
16   Backpage controlled wallet; 199.99995716 Bitcoins transferred from a
17   Backpage controlled wallet; 404.99984122 Bitcoins transferred from a
18   Backpage controlled wallet; 173.97319 Bitcoins transferred from a
19   Backpage controlled wallet; 411.00019 Bitcoins transferred from a
20   Backpage controlled wallet; 2.00069333 Bitcoins transferred from a
21   Backpage controlled wallet; 136.6544695 Bitcoins transferred from a
22   Backpage controlled wallet; 2,673.59306905 Bitcoins Cash transferred
23   from a Backpage controlled wallet; 55.5 Bitcoins Cash transferred
24   from a Backpage controlled wallet; 73.62522241 Bitcoins Cash
25   transferred from a Backpage controlled wallet; 16,310.79413202
26   Litecoin transferred from a Backpage controlled wallet; 783.9735116
27   Litecoin transferred from a Backpage controlled wallet; and
28   509.81904619 Bitcoins Gold transferred from a Backpage controlled


                                             7
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 8 of 83 Page ID #:8



1    wallet) (collectively, the “Defendant Assets”).
2          3.    The Defendant Assets ING ‘7684 and ‘2071 are held in the
3    name of Payment Solutions BV. The persons and entities whose
4    interests may be affected by this action are Payment Solutions,
5    Michael Lacey, James Larkin, Scot Spear, John “Jed” Brunst, Dan Hyer,
6    Andrew Padilla, and Joye Vaught. The Defendant Asset US ‘0239 is held
7    in the name of Affordable Bail Bonds LLC. The persons and entities
8    whose interests may be affected by this action are Affordable Bail
9    Bonds LLC, Michael Lacey, James Larkin, Scot Spear, John “Jed”
10   Brunst, Dan Hyer, Andrew Padilla, and Joye Vaught. The Defendant
11   Assets Enterprise Bank and Trust ‘7177 are held in the name of Global
12   Trading Solutions LLC. The persons and entities whose interests may
13   be affected by this action are Global Trading Solutions LLC, Michael
14   Lacey, James Larkin, Scot Spear, John “Jed” Brunst, Dan Hyer, Andrew
15   Padilla, and Joye Vaught.       The Defendant Asset Citibank ‘0457 is held
16   in the name of Paul Hastings LLP. The persons and entities whose
17   interests may be affected by this action are Paul Hastings LLP,
18   Michael Lacey, James Larkin, Scot Spear, John “Jed” Brunst, Dan Hyer,
19   Andrew Padilla, and Joye Vaught.        The Defendant Assets Crypto are
20   from a Backpage controlled wallet. The persons and entities whose
21   interests may be affected by this action are Michael Lacey, James
22   Larkin, Scot Spear, John “Jed” Brunst, Dan Hyer, Andrew Padilla, and
23   Joye Vaught.
24         4.    Contemporaneously with the filing of this complaint,
25   plaintiff is filing related actions seeking the civil forfeiture of
26   the following assets (collectively, the “Subject Assets”):
27               FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:
28         a.    $3,374,918.61 seized from Prosperity Bank account ‘7188



                                             8
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 9 of 83 Page ID #:9



1    (“Prosperity ‘7188 Funds” or “Account 1”) held in the name of Posting
2    Solutions, LLC.    1


3                FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:
4          b.    $5,462,027.17 seized from Compass Bank account ‘3873
5    (“Compass ‘3873 Funds” or “Account 2”), held in the name of Cereus
6    Properties, LLC, an entity owned or controlled by Scott Spear.
7          c.    $407,686.14 seized from Compass Bank account ‘4862
8    (“Compass ‘4862 Funds” or “Account 3”), held in the name of Cereus
9    Properties, LLC.
10               ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:
11         d.    $689,884.48 seized from First Federal Savings & Loan of San
12   Rafael account ‘3620 (“FFS&L of SR ‘3620 Funds” or “Account 4”), held
13   in the name of Michael Lacey (“Lacey”);
14         e.    $515,899.85 seized from Republic Bank of Arizona account
15   ‘2485 (“RBA ‘2485 Funds” or “Account 5”), held in the name of Lacey;
16         f.    $75,835.31 seized from Republic Bank of Arizona account
17   ‘1897 (“RBA ‘1897 Funds” or “Account 6”), held in the name of Lacey;
18         g.    $500,000.00 seized from Republic Bank of Arizona account
19   ‘3126 (“RBA ‘3126 Funds” or “Account 7”), held in the name of Lacey;
20         h.    $600,000.00 seized from or frozen in Republic Bank of
21   Arizona Certificate of Deposit (“CDARS”) 2 account’8316 (“RBA ‘8316
22   Funds” or “Account 8”), held in the name of Lacey;
23         i.    $302,177.57 seized from or frozen in Republic Bank of
24
25         1
           Attached hereto as exhibit A is an index of the Subject Assets
26   that consist of funds or securities on deposit at or seized from
     financial institutions.
27         2
           CDARS is a program that allows a depositor to spread funds
     across several banks in order to maintain account balances below the
28   Federal Deposit Insurance Corporation’s insurance limits at any
     particular bank.

                                             9
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 10 of 83 Page ID #:10



1     Arizona CDARS account ‘8324 (“RBA ‘8324 Funds” or “Account 9”), held
2     in the name of Lacey;
3           j.    $300,000.00 seized from or frozen in Republic Bank of
4     Arizona CDARS account ‘8332 (“RBA ‘8332 Funds” or “Account 10”), held
5     in the name of Lacey;
6           k.    $734,603.70 seized from or frozen in Credit Union account
7     ‘2523 (“SFFCU ‘2523 Funds” or “Account 11”), held in the name of
8     Lacey;
9           l.    $2,412,785.47 seized from or frozen in place at Money Gram,
10    having originated from Midfirst Bank account ‘4139 (“IOLTA 3 ‘4139” or
11    Account 12), held in the name of attorney, “J.B.” for the benefit of
12    Lacey;
13          m.    All right and title to the real property located in
14    Sebastopol, California titled in the name of Finca Manzana for
15    Sebastopol, LLC (“Sebastopol Property”), APN 076-100-0008-000,
16    including all appurtenances, improvements, and attachments thereon,
17    as well as all leases, rents, and profits derived therefrom;           4


18          n.    All right and title to the real property located in San
19    Francisco, California titled in the name of Lacey and Alyson Talley
20    (“San Francisco Property 1”), APN 07-1008-057-01, including all
21    appurtenances, improvements, and attachments thereon, as well as all
22    leases, rents, and profits derived therefrom;
23          o.    All right and title to the real property located in San
24    Francisco, California titled in the name of         Casa Bahia for San
25    Francisco, LLC (“San Francisco Property 2”), APN 0563-029, including
26
           3 An “IOLTA” is the common name for an Interest on Lawyer Trust
27
      Account.
28         4 Pursuant to Local Rule 5.2-1, only the city and state of
      residence addresses are set forth in this Complaint

                                             10
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 11 of 83 Page ID #:11



1     all appurtenances, improvements, and attachments thereon, as well as
2     all leases, rents, and profits derived therefrom;
3           p.    All right and title to the real property located in San
4     Francisco, California titled in the name of Lacey (“San Francisco
5     Property 3”), APN 0097C011, including all appurtenances,
6     improvements, and attachments thereon, as well as all leases, rents,
7     and profits derived therefrom;
8           q.    All right and title to the real property located in Sedona,
9     Arizona titled in the name of Creek Hideaway, LLC (“Sedona
10    Property”), APN 405-06-001B, including all appurtenances,
11    improvements, and attachments thereon, as well as all leases, rents,
12    and profits derived therefrom;
13          r.    All right and title to the real property located in
14    Paradise Valley, Arizona titled in the name of Lacey (“Paradise
15    Valley Property 1”), APN 173-11-006C, including all appurtenances,
16    improvements, and attachments thereon, as well as all leases, rents,
17    and profits derived therefrom;
18          s.    All right and title to the real property located in
19    Paradise Valley, Arizona titled in the name of Lacey (“Paradise
20    Valley Property 2”), APN 164-05-122, including all appurtenances,
21    improvements, and attachments thereon, as well as all leases, rents,
22    and profits derived therefrom;
23                ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:
24          t.    $1,546,076.35 seized from Republic Bank of Arizona account
25    ‘1889 (“RBA ‘1889 Funds” or “Account 13”), held in the name of James
26    Larkin (“Larkin”);
27          u.    $1,001,731.18 seized from Republic Bank of Arizona account
28    ‘2592 (“RBA ‘2592 Funds” or “Account 14”), held in the name of



                                             11
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 12 of 83 Page ID #:12



1     Larkin;
2           v.    $206,156.00 seized from Republic Bank of Arizona account
3     ‘1938 (“RBA ‘1938 Funds” or “Account 15”), held in the name of
4     Larkin;
5           w.    $501,248.14 seized from Republic Bank of Arizona account
6     ‘8103 (“RBA ‘8103 Funds” or “Account 16”), held in the name of
7     Larkin;
8           x.    $251,436 seized from Republic Bank of Arizona account ‘8162
9     (“RBA ‘8162 Funds” or “Account 17”), held in the name of Larkin;
10          y.    Any and all funds on deposit in Republic Bank of Arizona
11    account ‘8189 (“RBA ‘8189 Funds” or “Account 18”), held in the name
12    of Larkin.    RBA is holding the account until it matures, at which
13    time RBA will issue a check to the government for all funds in
14    Account 18;
15          z.    $621,832.06 in U.S. currency seized from Perkins Coie Trust
16    Company account ‘0012 (“PCTC ‘0012 Funds” or “Account 19”), held in
17    the name of Margaret Larkin (“M. Larkin”);
18          aa.   $9,882,828.72 in securities or investment instruments
19    seized from Perkins Coie Trust Company account ‘0012 (“PCTC
20    Investment Funds” or “Account 20”), held in the name of M. Larkin;
21          bb.   $34,149,280.00 seized from Acacia Conservation Fund LP
22    account ‘2020 (“ACF Funds” or “Account 21”), held in the name of
23    Ocotillo Family Trust;
24          cc.   $278.73 seized from Bank of America account ‘8225 (“BA
25    ‘8225 Funds” or “Account 22”), held in the name of Troy C. Larkin
26    (“T. Larkin”);
27          dd.   $1,038.42 seized from Bank of America account ‘7054 (“BA
28    ‘7054 Funds” or “Account 23”), held in the name Ramon Larkin (“R.



                                             12
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 13 of 83 Page ID #:13



1     Larkin”);
2           ee.   All right and title to the real property located in Saint
3     Helena, California titled in the name of Larkin and M. Larkin,
4     Trustees for Ocotillo Family Trust (“Saint Helena Property”), APN
5     030-050-028-000, including all appurtenances, improvements, and
6     attachments thereon, as well as all leases, rents, and profits
7     derived therefrom;
8           ff.   All right and title to the real property located in
9     Chicago, Illinois titled in the name of John C. Larkin (“J.C.
10    Larkin”), M. Larkin and Larkin (“Chicago Property”), APN 20-14-201-
11    079-1054, including all appurtenances, improvements, and attachments
12    thereon, as well as all leases, rents, and profits derived therefrom;
13                ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:
14          gg.   $359,527.06 seized from Compass Bank account number ‘3825
15    (“Compass ‘3825 Funds” or “Account 24”), held in the name of the John
16    Brunst Family Trust;
17          hh.   $5,848,729.00 seized from Alliance Bernstein account ‘6878
18    (“AB ‘6878 Funds” or “Account 25”), held in the name of the Brunst
19    Family Trust;
20          ii.   $372,878.00 seized from Alliance Bernstein account ‘4954
21    (“AB ‘4954 Funds” or “Account 26”), held in the name of the Brunst
22    Family Trust;
23          jj.   $342,596.00 seized from Alliance Bernstein account ‘7982
24    (“AB ‘7892 Funds” or “Account 27”), held in the name of the Brunst
25    Family Trust;
26          kk.   $306,277.00 seized from Alliance Bernstein account ‘7889
27    (“AB ‘7889 Funds” or “Account 28”), held in the name of the Brunst
28    Family Trust;



                                             13
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 14 of 83 Page ID #:14



1           ll.   $275,328.00 seized from Alliance Bernstein account ‘7888
2     (“AB ‘7888 Funds” or “Account 29”), held in the name of the Brunst
3     Family Trust;
4           mm.   $527,624.00 seized from Alliance Bernstein account ‘6485
5     (“AB ‘6485 Funds” or “Account 30”), held in the name of the Brunst
6     Family Trust;
7                 ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:
8           nn.   $404,374.12 seized from National Bank of Arizona account
9     ‘0178 (“NBA ‘0178 Funds” or “Account 31”), held in the name of Scott
10    Spear (“Spear”);
11          oo.   $1,925.80 seized from National Bank of Arizona account
12    ‘0151 (“NBA ‘0151 Funds” or “Account 32”), held in the name of Spear
13    and Ellona Spear (“E. Spear”); and
14          pp.   $613,573.28 seized from National Bank of Arizona account
15    ‘3645 (“NBA ‘3645 Funds” or “Account 33”), held in the name of Spear
16    and E. Spear Family Trust.
17          qq.   $260,283.40 seized from National Bank of Arizona account
18    ‘6910 (“NBA ‘6910 Funds” or “Account 34”), held in the name of Spear
19    and E. Spear Family Trust.
20          rr.   $64,552.82 seized from or frozen in Ascensus Broker
21    Services ‘4301 (“ABS ‘4301 Funds” or “Account 35”), held in the name
22    of Natasha Spear (“N. Spear”).
23          ss.   $56,902.99 seized from or frozen in Ascensus Broker
24    Services ‘8001 (“ABS ‘8001 Funds” or “Account 36”), held in the name
25    of N. Spear.
26                FUNDS HELD IN THE NAME OF PRIMUS TRUST
27          tt.   $16,500,000 seized from K&H account ‘1210 (“K&H ‘1210
28    Funds” or “Account 37”), held in the name of Primus Trust, with Lacey



                                             14
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 15 of 83 Page ID #:15



1     being at least one of the beneficiaries of the Trust.           The bank is
2     located in Hungary.
3                 FUNDS HELD IN THE NAME OF GOLD LEAF SRO
4           uu.   €1,680,028.85 seized from Fio account ‘2226 (“Fio ‘2226
5     Funds” or “Account 38”), held in the name of the Gold Leaf SRO.             The
6     bank is located in the Czech Republic;
7           vv.   £60.98 seized from Fio account ‘2231 (“Fio ‘2231 Funds” or
8     “Account 39”), held in the name of the Gold Leaf SRO.           The bank is
9     located in the Czech Republic;
10          ww.   $72.87 seized from Fio account ‘2230 (“Fio ‘2230 Funds” or
11    “Account 40”), held in the name of the Gold Leaf SRO.           The bank is
12    located in the Czech Republic;
13                FUNDS HELD IN THE NAME OF PROTECCTIO SRO
14          xx.   €3,213,937.82 seized from Fio account ‘4194 (“Fio ‘4194
15    Funds” or “Account 41”), held in the name of the Protecctio SRO.             The
16    bank is located in the Czech Republic;
17          yy.   $52.90 seized from Fio account ‘4196 (“Fio ‘4196 Funds” or
18    “Account 42”), held in the name of the Protecctio SRO.           The bank is
19    located in the Czech Republic;
20          zz.   £52.65 seized from Fio account ‘4198 (“Fio ‘4198 Funds” or
21    “Account 43”), held in the name of the Protecctio SRO.           The bank is
22    located in the Czech Republic;
23                FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO
24          aaa. €605,976.95 seized from Fio account ‘8083 (“Fio ‘8083
25    Funds” or “Account 44”), held in the name of the Varicok Company SRO.
26    The bank is located in the Czech Republic;
27          bbb. £458.99 seized from Fio account ‘8086 (“Fio ‘8086 Funds” or
28    “Account 45”), held in the name of the Varicok Company SRO.            The bank



                                             15
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 16 of 83 Page ID #:16



1     is located in the Czech Republic;
2           ccc. $48.10 seized from Fio account ‘8080 (“Fio ‘8080 Funds” or
3     “Account 46”), held in the name of the Varicok Company SRO. The bank
4     is located in the Czech Republic.
5                 FUNDS HELD IN THE NAME OF AD TECH BV
6           ddd. Any and all funds seized from Bank Frick account ‘K000 K
7     (“BF ‘K000 K Funds” or “Account 47”) on or about June 1, 2018, held
8     in the name of Ad Tech BV.       The bank is located in the Principality
9     of Liechtenstein;
10          eee. Any and all funds seized from Bank Frick account ‘K000 U
11    (“BF ‘K000 U Funds” or “Account 48”) on or about June 1, 2018, held
12    in the name of Ad Tech BV.       The bank is located in the Principality
13    of Liechtenstein;
14          fff. Any and all funds seized from Bank Frick account ‘K000 E
15    (“BF ‘K000 E Funds” or “Account 49”) on or about June 1, 2018, held
16    in the name of Ad Tech BV.       The bank is located in the Principality
17    of Liechtenstein;
18          ggg. Any and all funds seized from Bank Frick account ‘K001 K
19    (“BF ‘K001 K Funds” or “Account 50”) on or about June 1, 2018, held
20    in the name of Ad Tech BV.       The bank is located in the Principality
21    of Liechtenstein.
22                FUNDS HELD IN THE NAME OF PROCOP SERVICES BV
23          hhh. Any and all funds seized from Knab Bank account ‘7664 (“KB
24    ‘7664 Funds” or “Account 51”) on or about May 24, 2018, held in the
25    name of Procop Services BV.       The bank is located in the Kingdom of
26    the Netherlands.
27                FUNDS HELD IN THE NAME OF GULIETTA GROUP BV
28          iii. Any and all funds seized from Rabo Bank account ‘2452 (“RB



                                             16
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 17 of 83 Page ID #:17



1     ‘2452 Funds” or “Account 52”) on or about May 24, 2018, held in the
2     name of the Gulietta Group BV.       The bank is located in the Kingdom of
3     the Netherlands.
4                 FUNDS HELD IN THE NAME OF UNIVERSADS BV
5           jjj. Any and all funds seized from Rabo Bank account ‘4721 (“RB
6     ‘4721 Funds” or “Account 53”) on or about May 24, 2018, held in the
7     name of the UniversAds BV.       The bank is located in the Kingdom of the
8     Netherlands.
9                 FUNDS HELD IN THE NAME OF OLIST OU
10          kkk. Any and all funds seized from LHV Pank account number ‘4431
11    (“LHVP ‘4431 Funds” or “Account 54”) on or about June 15, 2018, held
12    in the name of Olist Ou (“Ou”).        The bank is located in the Republic
13    of Estonia.
14                FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED
15          lll. £747,664.15 seized from Saxo Payments account ‘1262 (“SP
16    ‘1262 Funds” or “Account 55”), held in the name of the Cashflows
17    Europe Limited (“Cashflows”).       Cashflows is holding these funds for
18    the benefit of Gulietta Group B.V., Universads B.V, Procop Services
19    B.V., and Proteccio SRO, each of which is an entity owned or
20    controlled by Backpage (defined below).         United Kingdom law
21    enforcement officials have restrained the funds held by these four
22    companies and consolidated them into this Saxo Payments account. The
23    bank is located in the United Kingdom.
24                ASCIO/WMB INC DOMAIN NAMES 5
25          mmm. atlantabackpage.com; backpage.be; backpage.com;
26
           5 Backpage, which operated principally online, controlled
27    numerous internet domain names. These domain names were registered
      by “ASCIO TECHNOLOGIES INC” DBA “NETNAMES,” a domain registrar.
28    Domain registrars serve to ensure that a registered domain name is


                                             17
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 18 of 83 Page ID #:18



1     backpage.com.br; backpage.cz; backpage.dk; backpage.ee; backpage.es;
2     backpage.fi; backpage.fr; backpage.gr; backpage.hu; backpage.ie;
3     backpage.it; backpage.lt; backpage.mx; backpage.net; backpage.no;
4     backpage.pl; backpage.pt; backpage.ro; backpage.si; backpage.sk;
5     backpage.us; backpage-insider.com; bestofbackpage.com;
6     bestofbigcity.com; bigcity.com; chicagobackpage.com;
7     denverbackpage.com; newyorkbackpage.com;
8     phoenixbackpage.com;sandiegobackpage.com;seattlebackpage.com; and
9     tampabackpage.com (collectively, the “Seized Domain Names”), and all
10    rights and privileges associated therewith.
11                SURRENDERED 6 DOMAIN NAMES
12          nnn. admoderation.com; admoderators.com; adnet.ws;
13    adplace24.com; adplaces24.com; adpost24.com; adpost24.cz;
14    adquick365.com; adreputation.com; ads-posted-mp.com; adsplace24.com;
15    adspot24.com; adspots24.com; adsspot24.com; adtechbv.co.nl;
16    adtechbv.com; adtechbv.nl; advert-ep.com; adverts-mp.com; axme.com;
17    back0age.com; backpa.ge; backpaee.com; backpage-insider.com;
18    backpage.adult; backpage.ae; backpage.at; backpage.ax; backpage.be;
19    backpage.bg; backpage.bg; backpage.ca; backpage.cl; backpage.cn;
20    backpage.cn; backpage.co.id; backpage.co.nl; backpage.co.nl;
21    backpage.co.nz; backpage.co.uk; backpage.co.ve; backpage.co.za;
22    backpage.com; backpage.com.ar; backpage.com.au; backpage.com.ph;
23    backpage.cz; backpage.dk; backpage.ec; backpage.ee; backpage.ee;
24    backpage.es; backpage.fi; backpage.fi; backpage.fr; backpage.fr;
25
      not licensed to more than one user. Domain registration allows the
26    owner of the domain to direct internet traffic to a specific
      webserver.
27         6 On April 5, 2018, in the District of Arizona, Backpage.com,
      LLC and related entities plead guilty to 18 U.S.C. § 1956(h) (money
28    laundering conspiracy). Pursuant to its guilty plea, Backpage
      surrendered certain assets, including those identified herein.

                                             18
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 19 of 83 Page ID #:19



1     backpage.gr; backpage.gr; backpage.hk; backpage.hk; backpage.hu;
2     backpage.hu; backpage.ie; backpage.in; backpage.it; backpage.jp;
3     backpage.kr; backpage.lt; backpage.lv; backpage.lv; backpage.me;
4     backpage.mx; backpage.my; backpage.net; backpage.nl; backpage.no;
5     backpage.no; backpage.nz; backpage.pe; backpage.ph; backpage.pk;
6     backpage.pl; backpage.porn; backpage.pt; backpage.ro; backpage.ro;
7     backpage.se; backpage.sex; backpage.sg; backpage.si; backpage.si;
8     backpage.sk; backpage.sk; backpage.sucks; backpage.tw; backpage.uk;
9     backpage.uk.com; backpage.us; backpage.vn; backpage.xxx;
10    backpage.xyz; backpagecompimp.com; backpagecompimps.com;
11    backpagepimp.com; backpagepimps.com; backpagg.com; backpagm.com;
12    backpagu.com; backpaoe.com; backpawe.com; backqage.com; backrage.com;
13    backxage.com; bakkpage.com; bcklistings.com; bestofbackpage.com;
14    bestofbigcity.com; bickpage.com; bigcity.com; bpclassified.com;
15    bpclassifieds.com; carlferrer.com; clasificadosymas.com;
16    clasificadosymas.net; clasificadosymas.org;
17    classifiedsolutions.co.uk; classifiedsolutions.net;
18    classyadultads.com; columbusbackpage.com; connecticutbackpage.com;
19    cracker.co.id; cracker.com; cracker.com.au; cracker.id;
20    cracker.net.au; crackers.com.au; crackers.net.au; ctbackpage.com;
21    dallasbackpage.com; denverbackpage.com; easypost123.com;
22    easyposts123.com; emais.com.pt; evilempire.com; ezpost123.com;
23    fackpage.com; fastadboard.com; guliettagroup.nl; htpp.org;
24    ichold.com; internetspeechfoundation.com;
25    internetspeechfoundation.org; loads2drive.com; loadstodrive.com;
26    loadtodrive.com; losangelesbackpage.com; mediafilecloud.com;
27    miamibackpage.com; minneapolisbackpage.com; mobileposting.com;
28    mobilepostings.com; mobilepostlist.com; mobilposting.com; naked.city;



                                             19
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 20 of 83 Page ID #:20



1     nakedcity.com; newyorkbackpage.com; paidbyhour.com; petseekr.com;
2     petsfindr.com; phoenixbackpage.com; posteasy123.com; postfaster.com;
3     postfastly.com; postfastr.com; postonlinewith.com; postonlinewith.me;
4     postseasy123.com; postsol.com; postszone24.com; postzone24.com;
5     postzones24.com; rentseekr.com; results911.com; sandiegobackpage.com;
6     sanfranciscobackpage.com; seattlebackpage.com; sellyostuffonline.com;
7     sfbackpage.com; simplepost24.com; simpleposts24.com; svc.ws;
8     truckrjobs.com; ugctechgroup.com; universads.nl;
9     villagevoicepimps.com; websitetechnologies.co.uk;
10    websitetechnologies.com; websitetechnologies.net;
11    websitetechnologies.nl; websitetechnologies.org; weprocessmoney.com;
12    wst.ws; xn--yms-fla.com; ymas.ar.com; ymas.br.com; ymas.br.com;
13    ymas.bz; ymas.bz; ymas.cl; ymas.cl; ymas.co.bz; ymas.co.bz;
14    ymas.co.cr; ymas.co.cr; ymas.co.ni; ymas.co.ni; ymas.co.ve;
15    ymas.co.ve; ymas.com; ymas.com.br; ymas.com.br; ymas.com.bz;
16    ymas.com.bz; ymas.com.co; ymas.com.co; ymas.com.do; ymas.com.do;
17    ymas.com.ec; ymas.com.ec; ymas.com.es; ymas.com.es; ymas.com.gt;
18    ymas.com.gt; ymas.com.hn; ymas.com.hn; ymas.com.mx; ymas.com.ni;
19    ymas.com.ni; ymas.com.pe; ymas.com.pe; ymas.com.pr; ymas.com.pr;
20    ymas.com.pt; ymas.com.uy; ymas.com.uy; ymas.com.ve; ymas.com.ve;
21    ymas.cr; ymas.cr; ymas.do; ymas.do; ymas.ec; ymas.ec; ymas.es;
22    ymas.es; ymas.org; ymas.pe; ymas.pe; ymas.pt; ymas.us; ymas.us;
23    ymas.uy; ymas.uy; and ymas.uy.com (collectively, the “Surrendered
24    Domain Names”), and all rights and privileges associated therewith.
25                OTHER BACKPAGE SURRENDERED ASSETS
26          ooo. $699,940.00 surrendered on or about April 6, 2018, from ING
27    Bank account ‘7684, (“ING ‘7684 Funds”), held in the name of Payment
28    Solutions BV.



                                             20
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 21 of 83 Page ID #:21



1           ppp. $106,988.41 surrendered on or about April 6, 2018, from ING
2     Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
3     Solutions BV.
4           qqq. $499,910.01 surrendered on or about April 6, 2018, from US
5     Bank account ‘0239 (“US Bank ‘2039 Funds”), held in the name of
6     Affordable Bail Bonds LLC.
7           rrr. $50,000.00 surrendered on or about April 6, 2018, from
8     Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
9     the name of Global Trading Solutions LLC.
10          sss. $1,876.36 surrendered on or about August 23, 2018, from ING
11    Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
12    Solutions BV.
13          ttt. $50,357.35 surrendered on or about August 24, 2018, from
14    ING Bank account ‘7684 (“ING ‘7684 Funds”), held in the name of
15    Payment Solutions BV.
16          uuu. $248,970.00 surrendered on or about May 11, 2018, from
17    Citibank NA, account ‘0457 (“Citibank NA ‘0457 Funds”), held in the
18    name of Paul Hastings LLP.
19          vvv. $52,500.00 surrendered on or about June 25, 2018, from
20    Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
21    the name of Global Trading Solutions LLC.
22          www. $65,000.00 surrendered on or about July 18, 2018, from
23    Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
24    the name of Global Trading Solutions LLC.
25          xxx. $5,534.54 surrendered on or about August 9, 2018, from
26    Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
27    the name of Global Trading Solutions LLC.
28          yyy. $40,000.00 surrendered on or about July 16, 2018, from



                                             21
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 22 of 83 Page ID #:22



1     Crypto Capital
2           zzz. 6 Bitcoins surrendered on or about April 6, 2018, from a
3     Backpage controlled wallet;
4           aaaa.       199.99995716 Bitcoins surrendered on or about April 6,
5     2018, from a Backpage controlled wallet;
6           bbbb.       404.99984122 Bitcoins surrendered on or about April 6,
7     2018, from a Backpage controlled wallet;
8           cccc.       173.97319 Bitcoins surrendered on or about April 26,
9     2018, from a Backpage controlled wallet;
10          dddd.       411.00019 Bitcoins surrendered on or about April 13,
11    2018, from a Backpage controlled wallet;
12          eeee.       2.00069333 Bitcoins surrendered on or about May 7,
13    2018, from a Backpage controlled wallet;
14          ffff.       136.6544695 Bitcoins surrendered on or about June 15,
15    2018, from a Backpage controlled wallet;
16          gggg.       2,673.59306905 Bitcoins Cash surrendered on or about
17    April 26, 2018, from a Backpage controlled wallet;
18          hhhh.       55.5 Bitcoins Cash surrendered on or about May 3,
19    2018, from a Backpage controlled wallet;
20          iiii.       73.62522241 Bitcoins Cash surrendered on or about June
21    15, 2018, from a Backpage controlled wallet;
22          jjjj.       16,310.79413202 Litecoins surrendered on or about
23    April 26, 2018, from a Backpage controlled wallet;
24          kkkk.       783.9735116 Litecoins surrendered on or about June 15,
25    2018, from a Backpage controlled wallet;
26          llll.       509.81904619 Bitcoins Gold surrendered on or about
27    June 21, 2018, from a Backpage controlled wallet; and
28          mmmm.       $3,713,121.03 surrendered on or about August 13, 2018,



                                             22
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 23 of 83 Page ID #:23



1     from Bank of America account ‘3414, held in the name of Davis Wright
2     Tremaine, LLP.
3                     NATURE OF THE ACTION AND CLAIMS FOR RELIEF
4           5.    This is a civil action in rem to forfeit assets derived
5     from or traceable to proceeds of one or more crimes defined as
6     “specified unlawful activity” (“SUA”); and/or involved in one or more
7     conspiracies to launder money, internationally launder money for
8     promotion of one or more SUA, and/or financial transactions involving
9     illicit proceeds.     The property sought for forfeiture is located in
10    the United States and abroad, including the Country of Hungary, the
11    Czech Republic, the Principality of Liechtenstein, and the Kingdom of
12    the Netherlands.
13          6.    The Subject Assets, including the Defendant Assets,
14    represent property derived from or traceable to proceeds to multiple
15    knowing violations of federal laws constituting SUA, including 18
16    U.S.C. §§ 1591 (Sex Trafficking of Children) and 1952 (Interstate and
17    Foreign Travel in Aid of Racketeering Enterprise).           The Defendant
18    Assets are therefore subject to forfeiture pursuant to 18 U.S.C. §
19    981(a)(1)(C).
20          7.    Further, the Subject Assets, including the Defendant
21    Assets, represent property involved in or traceable to one or more
22    transactions or attempted transactions in violation of:
23          a.    18 U.S.C. § 1956(a)(1)(B)(i) (Money Laundering for
24    Concealment) and a conspiracy to commit such offenses, in violation
25    of 18 U.S.C. § 1956(h);
26          b.    18 U.S.C. § 1956(a)(2) (International Money Laundering for
27    Promotion) and a conspiracy to commit such offenses, in violation of
28    18 U.S.C. § 1956(h); and



                                             23
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 24 of 83 Page ID #:24



1           c.    18 U.S.C. § 1957 (Monetary Transactions with Proceeds of
2     SUA) and a conspiracy to commit such offenses, in violation of 18
3     U.S.C. § 1956(h)
4     The Defendant Assets are therefore subject to forfeiture pursuant to
5     18 U.S.C. § 981(a)(1)(A).
6                                 JURISDICTION AND VENUE
7           8.    This civil forfeiture action is brought pursuant to 18
8     U.S.C. § 981(a)(1).
9           9.    This Court has jurisdiction over this matter pursuant to 28
10    U.S.C. §§ 1345 and 1355.
11          10.   Venue lies in this district pursuant to 28 U.S.C. §§
12    1355(b)(1)(A) or 1355(b)(2) because acts and omissions giving rise to
13    the forfeiture took place in the Central District of California
14    and/or 28 U.S.C. § 1395(b), because certain of the Subject Assets are
15    located in the Central District of California.
16                               INDIVIDUALS AND ENTITIES
17          11.   Backpage.com, LLC, (“Backpage”) incorporated in Delaware in
18    2004, was an internet-based company that allowed customers to post
19    on-line classified advertisements.          These advertisements were posted
20    in a variety of categories, including adult, automotive, community,
21    dating, jobs, local places, musicians, rentals and services.            Prior
22    to its closure by federal law enforcement authorities in April 2018,
23    Backpage was visited by 75 to 100 million unique internet visitors
24    per month.
25          12.   Between 2004 and April 2018, Backpage realized annual
26    profits of tens of millions of dollars from adult advertisements.
27    Historically, the adult category, where Backpage advertisers posted
28    sex trafficking ads, made up less than ten percent of all the



                                             24
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 25 of 83 Page ID #:25



1     website’s advertisements.       However, those ads generated more than 90
2     percent of Backpage’s revenue.
3           13.   Lacey was a co-creator of Backpage.com who was responsible
4     for the website’s policies and strategic direction.           Lacey maintained
5     significant control over the website during the relevant period
6     described in this complaint, and continued to receive tens of
7     millions of dollars in Backpage-related distributions even after
8     purportedly selling his interest in Backpage in 2015.
9           14.   Larkin was a co-creator of Backpage.com who was responsible
10    for the website’s policies and strategic direction.           Larkin
11    maintained significant control over the website during the relevant
12    period described in this complaint, and continued to receive tens of
13    millions of dollars in Backpage-related distributions even after
14    purportedly selling his interest in Backpage in 2015.
15          15.   Carl Ferrer (“Ferrer”), though not an original owner, was a
16    co-creator and one of the original officers of Backpage, having
17    initially served as Backpage’s vice-president, and later as CEO.
18    Ferrer is also the CEO of several Backpage-related entities in the
19    Netherlands, including “Website Technologies,” “Amstel River
20    Holdings,” and “Ad Tech BV.”
21          16.   John “Jed” Brunst (“Brunst”) was a minority owner of
22    Backpage who owned 5.67 percent of the company at the time of its
23    inception.    Brunst served as the Chief Financial Officer of Backpage
24    and several of Backpage’s parent companies.
25          17.   Spear was a minority owner of Backpage who owned 4.09
26    percent of the company at the time of its inception.           Spear served as
27    Executive Vice President of one of Backpage’s parent companies.
28          18.   “M.G.” had no formal position at Backpage, but was the



                                             25
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 26 of 83 Page ID #:26



1     President, Chief Executive Officer, Treasurer, and Secretary of
2     Posting Solutions LLC, a wholly owned Backpage subsidiary with a
3     principal place of business in Dallas, Texas (“Posting Solutions”),
4     which accepted payments from Backpage advertisers.           M.G. was also the
5     Chief Financial Officer of Website Technologies, and directed and
6     controlled many of the international and domestic financial
7     transactions of Backpage and its related entities.
8           19.   Daniel Hyer (“Hyer”) served as Backpage’s Sales and
9     Marketing Director.      He remained an account signatory for numerous
10    Backpage-controlled entities, including Website Technologies, until
11    Backpage’s closure.
12          20.   Andrew Padilla (“Padilla”) served as Backpage’s Operations
13    Manager.
14          21.   Joye Vaught (“Vaught”) served as Backpage’s assistant
15    Operations Manager.
16          22.   Lacey, Larkin, Ferrer, Brunst, Spear, M.G., Hyer, Padilla,
17    and Vaught are referred to collectively herein as “Backpage
18    Operators.”
19                           EVIDENCE SUPPORTING FORFEITURE
20    I.    The Formation and Evolution of Backpage
21          23.   Lacey and Larkin were the founders of the Phoenix New
22    Times, an alternative newspaper based in Arizona.          Lacey and Larkin
23    subsequently acquired several other alternative newspapers that they
24    operated through an entity called Village Voice Media Holdings
25    (“VVMH”).    Spear served as VVMH’s Executive Vice President and Brunst
26    served as VVMH’s Chief Financial Officer.
27          24.   As far back as the 1980’s, VVMH publications routinely
28    included ads for prostitution.



                                             26
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 27 of 83 Page ID #:27



1           25.   By 2000, the popularity of the website www.craigslist.com
2     (“Craigslist”), which offered free classified ads that included
3     prostitution ads, began to disrupt VVMH’s business, which depended on
4     classified advertising revenue.
5           26.   Lacey and Larkin, assisted by Ferrer, sought to address
6     this disruption by creating Backpage, which would compete directly
7     with Craigslist.     As stated in an internal Backpage document, “[I]n
8     2004, in response to the Craigslist threat that was decimating daily
9     newspapers, VVMH launched its own online classified site,
10    Backpage.com, named after the back page of VVMH’s print publication.”
11          27.   From 2004 until 2015, Lacey and Larkin bore primary
12    responsibility for Backpage’s policies and strategic direction.              In
13    2015, Lacey and Larkin purported to sell to Ferrer all or
14    substantially all of their respective interests in Backpage.            In
15    fact, Lacey and Larkin retained significant control over Backpage,
16    and both continued to receive millions of dollars of annual
17    distributions of Backpage revenue after the purported sale.
18          28.   From its inception, most of Backpage’s earnings represented
19    the proceeds of illegal activity, specifically prostitution and sex
20    trafficking, including child sex trafficking.          By 2015, the major
21    credit card companies were refusing to process payments to or for
22    Backpage, and banks were closing Backpage’s accounts out of concern
23    the accounts were being used for illegal purposes.
24          29.   In response to these measures, the Backpage Operators
25    initiated and pursued a wide variety of money laundering strategies
26    and techniques designed, in part, to conceal the source and location
27    of the revenues generated by Backpage ads, including ads for human
28    trafficking and illegal prostitution.         These strategies included (a)



                                             27
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 28 of 83 Page ID #:28



1     instructing customers to send checks and money orders to a Post
2     Office box, funneling those funds into bank accounts held in the
3     names of entities with no apparent connection to Backpage, and then
4     giving customers a corresponding “credit” to purchase Backpage ads;
5     (b) accepting Backpage proceeds through foreign bank accounts and
6     thereafter redirecting the funds to Backpage Operators in the U.S.
7     and abroad, or transferring the funds back to domestic bank accounts
8     (to conceal the nature, source, location, ownership and control of
9     those funds and promote Backpage’s ongoing illegal operations); and
10    (c) converting customers payments and the proceeds of Backpage’s
11    illegal business into and out of        digital currency. 7
12    II.    The Sources and Manipulation of Backpage Criminal Proceeds
13           A.      Backpage Promotion of Prostitution and Sex Trafficking
14           30.     Numerous Backpage ads were used to sell minors for sex and
15    forcibly traffic adult women for sex.         Among the pimps and sex
16    traffickers who used Backpage to advertise their victims were many
17    who were later convicted of sex trafficking offenses.           For example,
18           a.      During 2014 and 2015, a pimp sold S.F., a minor girl, for
19    sex.       The pimp advertised S.F. on Backpage’s “Escort” section in the
20    Los Angeles area of California and in Arizona.          The ad contained
21    phrases such as “New In Town” and “Sexy Dark Asian Bombshell with a
22    Nice & Tight {Booty}.”      The ad selling S.F. on Backpage included
23    multiple pictures showing her legs, stomach, shoulders and buttocks.
24
25           7
             Digital currency (also known as crypto-currency) is generally
      defined as an electronic-sourced unit of value that can be used as a
26    substitute for fiat currency (i.e., currency created and regulated by
      a sovereign government). It exists entirely on the Internet and is
27    not stored in any physical form. It is not issued by any government,
      bank, or company, but is instead generated and controlled through
28    computer software operating on a decentralized peer-to-peer network.
      Bitcoins, Bitcoins Cash and Litecoin are types of crypto-currency.

                                             28
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 29 of 83 Page ID #:29



1     The pimp who placed the ad was ultimately arrested, convicted on
2     state sex trafficking charges, and sentenced to 196 years
3     imprisonment.
4            b.   During 2014 and 2015, the same pimp sold A.C., a minor
5     girl, for sex.     In November 2014, at the age of 17, A.C. was first
6     sold for sex through a Backpage ad using phrases such as “NEW IN
7     TOWN,” “sexy sweet,” and “sweet like honey but super hot like fire.”
8     The Backpage ad selling A.C. included pictures of her showing her
9     legs, stomach, shoulder, and buttocks, and posed in sexually
10    provocative positions.
11           c.   Between November and December 2015, a pimp drove two women
12    and four minor girls (T.S., S.L., K.O., and R.W.) from Columbus, Ohio
13    to a hotel in St. Charles, Missouri.         The next day, the pimp told the
14    girls to post ads on Backpage.com.          Some of the girls took calls and
15    engaged in paid sex acts with Backpage customers who responded to the
16    ads.    The ads the girls posted included pictures of them on a bed
17    showing their buttocks.      Another image featured a naked girl’s body
18    pressed against a mirror.       Other pictures appeared more mundane, such
19    as images of girls posing clothed in front of a mirror.           However,
20    these ads used phrases like “I’m sweet as a treat maybe even sweeter”
21    and “not a lot need to be said. my pic are 100% real.”           In 2017, this
22    pimp was convicted of Federal sex trafficking charges and sentenced
23    to 300 months in prison.
24           d.   In or around 2010, in Washington, J.S., a minor girl, was
25    sold for sex through the use of Backpage ads.          J.S.’s pimp drafted
26    the ads, which contained words and phrases such as,
27    “W’E’L’L_W’O’R’T’H_I’T***^***150HR” and “IT WONT TAKE LONG AT ALL.”
28    The ads included pictures of J.S. in provocative positions showing



                                             29
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 30 of 83 Page ID #:30



1     her breasts and buttocks.       On March 29, 2011, the pimp who sold J.S.
2     for sex was sentenced to over 26 years imprisonment on Federal
3     charges related to sex trafficking.
4           e.    Between 2011 and 2016, a female victim, D.O., who was
5     between the ages of 14 and 19 during those years, was sold for sex
6     through Backpage ads.      D.O.’s female pimp instructed D.O. that
7     Backpage was the safest place to advertise because Backpage did not
8     require age verification.       D.O.’s Backpage ads included words and
9     phrases that were indicative of prostitution, such as “roses” (money)
10    and “back door” (anal sex).       Some of the customers who responded to
11    D.O.’s Backpage ads forced D.O. to perform sexual acts at gunpoint,
12    choked her to the point of having seizures, and gang-raped her.
13          31.   Plaintiff alleges that all levels of Backpage management,
14    including the Backpage Operators, were aware of Backpage’s role in
15    promoting criminal activity.       For example:
16          a.    On September 21, 2010, a group of state attorneys general
17    (“AG”) wrote a letter to Backpage observing that “ads for
18    prostitution-including ads trafficking children-are rampant on the
19    site,” and arguing that “[b]ecause Backpage cannot, or will not,
20    adequately screen these ads, it should stop accepting them
21    altogether.”     The state AGs acknowledged that this step would cause
22    Backpage to, “lose the considerable revenue generated by the adult
23    services ads,” but stated that “no amount of money can justify the
24    scourge of illegal prostitution, and the misery of the women and
25    children who will continue to be victimized in the marketplace
26    provided by Backpage.”
27          b.    Also in mid-September 2010, Ferrer wrote an email
28    explaining that Backpage was unwilling to delete ads that included



                                             30
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 31 of 83 Page ID #:31



1     terms indicative of prostitution because doing so would “piss[] off a
2     lot of users who will migrate elsewhere,” and force Backpage to
3     refund those customers’ fees.
4           c.    In January 2017, the U.S. Senate Subcommittee on Permanent
5     Investigations (“Subcommittee”) conducted a lengthy investigation
6     into sex trafficking and Backpage, resulting in a 50-page report
7     entitled “Backpage.com’s Knowing Facilitation of Online Sex
8     Trafficking.”     The report concluded, among other things, that
9     virtually all of Backpage’s “adult” ads were actually solicitations
10    for illegal prostitution services and that “Backpage [] maintained a
11    practice of altering ads before publication by deleting words,
12    phrases, and images indicative of criminality, including child sex
13    trafficking . . . .      Those practices served to sanitize the content
14    of innumerable advertisements for illegal transactions-even as
15    Backpage represented to the public and the courts that it merely
16    hosted content others had created.”         In response to the
17    Subcommittee’s report, Backpage purported to shut down the “adult”
18    section of its website.      However, a review of several thousand
19    Backpage ads demonstrated that the prostitution ads simply migrated
20    to other sections of the website, where they remained accessible
21    until the site was forced to shut down.
22          d.    On August 5, 2011, Backpage received a letter from the
23    mayor of Seattle.     This letter warned, “Seattle Police have
24    identified an alarming number of juvenile prostitutes advertised on
25    Backpage.com since January 2010,” and explained that Backpage was
26    dissimilar from other companies whose products and services are
27    “occasionally or incidentally” utilized by criminals because “[y]our
28    company is in the business of selling sex ads” and “your services are



                                             31
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 32 of 83 Page ID #:32



1     a direct vehicle for prostitution.”         The letter recommended that
2     Backpage require in-person age verification for all of the “escorts”
3     depicted in its ads.      Backpage never instituted an in-person age
4     verification requirement.
5           32.   Backpage instituted and maintained policies and procedures
6     designed to cultivate and sustain its promotion of sex trafficking
7     and prostitution, but which “sanitized” some of the language Backpage
8     customers used to advertise in order to make the advertising of sex
9     trafficking less overt.      Backpage referred to this practice as
10    “moderation.”     For example:
11          a.    In April 2008, Ferrer wrote an email explaining that,
12    although he (Ferrer) was “under pressure to clean up Phoenix’s adult
13    content,” he was unwilling to delete prostitution ads because doing
14    so “would put us in a very uncompetitive position with craig[slist]”
15    and result in “lost pageviews and revenue.”         Ferrer instructed
16    Backpage’s technical staff to edit the wording of such ads by
17    removing particular terms that were indicative of prostitution, but
18    allow the remainder of the ad to be featured on Backpage’s website.
19          b.    On October 8, 2010, a Backpage manager sent an email to
20    certain Backpage employees and managers threatening to fire any
21    Backpage employee who acknowledged, in writing, that a customer was
22    advertising prostitution:       “Leaving notes on our site that imply that
23    we’re aware of prostitution, or in any position to define it, is
24    enough to lose your job over. . . .         This isn’t open for discussion.
25    If you don’t agree with what I’m saying completely, you need to find
26    another job.”
27          c.    On October 16, 2010, the same Backpage manager sent an
28    email to a large group of Backpage employees that contained two



                                             32
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 33 of 83 Page ID #:33



1     attachments providing guidance on how to “moderate” ads.           The first
2     was a PowerPoint presentation that displayed a series of 38 nude and
3     partially-nude photographs, some of which depicted graphic sex acts.
4     Next to each picture was an instruction as to whether it should be
5     approved or disapproved by a Backpage moderator.          These instructions
6     included “Approve.      Nude rear shots are okay as long the model is not
7     exposing her anus or genitalia.” and “Approve.          Rear shot okay.
8     Transparent wet panties okay.”       The second attachment was an Excel
9     spreadsheet identifying 50 terms (all of which were indicative of
10    prostitution) that should be “stripped” from ads before publication.
11    The Backpage manager concluded the email by stating, “[I]t’s the
12    language in ads that’s really killing us with the Attorneys General.
13    Images are almost an afterthought to them.”
14          d.    On October 16, 2010, the same Backpage manager sent an
15    internal email explaining, “I’d like to still avoid Deleting ads when
16    possible;” “we’re still allowing phrases with nuance;” and “[i]n the
17    case of lesser violations, editing should be sufficient.”
18          e.    On October 25, 2010, Ferrer sent an email to Padilla
19    acknowledging that the “[i]llegal content removed” through Backpage’s
20    moderation processes was “usually money for sex act.”           This email
21    also explained that, after the “sex act pics are removed,” the “ad
22    text may stay.”
23          f.    On October 27, 2010, a different Backpage manager sent an
24    internal email stating that Backpage was “editing 70 to 80%” of the
25    ads it received from customers.
26          g.    On June 7, 2011, Ferrer received an inquiry from a law
27    enforcement official about a particular ad that included the term
28    “amber alert.”     In response, Ferrer acknowledged this might be “some



                                             33
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 34 of 83 Page ID #:34



1     kind of bizarre new code word for an under aged person.”           Ferrer then
2     forwarded this exchange to a Backpage manager and instructed that the
3     term “amber alert” be added to Backpage’s “strip out” list.
4           h.    On August 31, 2011, Backpage managers exchanged emails in
5     which they discussed a list of 100 “solid sex for money terms.”
6     Later emails indicate that this list of terms changed but, in
7     general, the list prohibited use of certain terms that Backpage
8     management and employees closely identified with the obvious
9     promotion of sex trafficking and prostitution.
10          i.    One Backpage manager acknowledged in the August 31, 2011
11    email exchange that a large proportion of the ads originally
12    submitted by Backpage’s customers contained text and pictures that
13    were indicative of sex trafficking.         Nevertheless, Backpage published
14    those ads after editing them to appear less obvious in promoting
15    illegal activity.     Backpage sex trafficking ads adapted to Backpage’s
16    moderation policy by using “phrases with nuance” when promoting sex
17    trafficking.     Following the implementation of “moderation,”
18    Backpage’s list of prohibited terms changed and evolved over time to
19    adjust to Backpage advertisers’ use of new code words to promote
20    prostitution.     In other words, once a code word or phrase not
21    previously associated with sex-for-money became too familiar, or was
22    deemed too closely associated with certain sex trafficking activities
23    in the Backpage community of advertisers, Backpage’s “moderation”
24    policy would be adapted by adding such words or phrases to the
25    “blocked” list or risk being too obvious in its promotion.
26          33.   Plaintiff alleges that Backpage’s policy of “moderation”
27    only caused ads explicitly promoting sex trafficking to become more
28    coded and implicit in the ads’ purpose.



                                             34
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 35 of 83 Page ID #:35



1           a.    Well over half of the Backpage classified ads in various
2     Backpage categories used terms and phrases (including “massage,”
3     “dating,” “escort” and others) that are consistent with sex
4     trafficking and prostitution.       These terms and phrases included,
5     “roses” (money, e.g., “150 roses/half hour”), “in-call” (where the
6     customer goes to the prostitute’s location), “outcall” (where the
7     prostitute goes to the customer’s location), “GFE” (girlfriend
8     experience), and “PSE” (porn star experience).
9           b.    Other Backpage ads used language that was mostly free of
10    coded language, but included sexually provocative images.            The
11    sexually suggestive images included in these ads were typical of ads
12    for prostitution.     For example, one such ad posted in Backpage’s Los
13    Angeles dating section depicted images of a woman on a bed with her
14    buttocks presented in a sexual manner; another included a picture of
15    a woman’s cleavage; others included pictures of women posing in
16    sexual positions wearing lingerie and pictures of a woman bending
17    over, revealing her naked buttocks.
18          c.    Backpage’s policy of moderation had the effect of causing
19    and allowing otherwise neutral or innocuous terms to be understood
20    within the Backpage community as coded language for sex trafficking
21    and prostitution.     Because of the evolving use of coded terms, a
22    reader of such ads who was familiar with the particular vocabulary
23    used in Backpage “adult” ads could readily identify coded terms and
24    images indicating an ad for prostitution, while an uninitiated reader
25    may not understand these terms at all, or at least not as being
26    associated with sex-for-money.
27          34.   Almost all “adult”-type Backpage ads listed phone numbers
28    or emails that a potential customer could use to make contact with



                                             35
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 36 of 83 Page ID #:36



1     the advertiser.     Comparing a sample of phone numbers and emails found
2     within Backpage ads with phone numbers and emails that were
3     frequently included in the memo sections of checks that Backpage
4     advertisers use to pay Backpage for ads, revealed that the same
5     numbers and/or email addresses appeared in multiple Backpage ads as
6     contact information.      For example:
7           a.    A $25 USPS Money Order purchased on June 15, 2017, in
8     Duarte, California, made payable to “Posting Solutions PO BOX 802426,
9     Dallas, TX,” and thereafter deposited into Account 1, bore a notation
10    listing a phone number and the words “Dulce Latina.”           A search of
11    Backpage ads showed almost 800 advertisements listing the same phone
12    number.
13          b.    A $20 USPS Money Order purchased in Sacramento, California,
14    and later deposited into Account 1 bore a notation listing a phone
15    number and the words “love my lips.”         A search of Backpage ads
16    revealed almost 1300 advertisements listing the same phone number.
17          c.    A $150 Wells Fargo Bank Money Order, purchased in Arizona,
18    and made payable to “Posting Solutions,” bore an email address and
19    the words, “red hot stuff.”       The same email address was found to be
20    associated with advertisements on several female escort websites that
21    directed customers to contact an Arizona phone number ending in 2397.
22    A search of Backpage.com for this phone number revealed approximately
23    760 ads that included this phone number.         These Backpage ads included
24    images indicative of prostitution.          For example, one such ad posted
25    on Backpage’s “massage” section included sexual images such as a
26    woman lying on a bed wearing lingerie and a woman laying naked on her
27    stomach.    One of the ads described, “Pampering provider | Body Rub
28    Massage | Body Shampoo | Body Scrub | 4 hands | Walk ins or



                                             36
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 37 of 83 Page ID #:37



1     appointment.”     Legal massage advertisements do not typically depict
2     sexual images.     This advertisement depicted sexual images and
3     included terms like “4 hands,” which is coded language describing a
4     massage given to a customer by two women.         Such advertisements are
5     indicative of prostitution.
6           35.   The Backpage ads that shared the same phone number or email
7     address typically also included sexually suggestive images of
8     different women.     Such ads are consistent with ads posted by pimps or
9     prostitution agencies that are using the same phone number or email
10    to advertise different women (or girls) to prospective prostitution
11    clients.
12          B.    Payments for Advertising on Backpage
13          36.   In order to post an ad on Backpage, an advertiser had to
14    pay Backpage by one of several methods, including check, cash, and,
15    until about 2015, credit card payments processed through U.S. credit
16    card payment processors.      The proceeds from these ads, the vast
17    majority of which were sexually explicit in nature, would then be
18    deposited into various Backpage owned or controlled bank accounts.
19    For example, Backpage’s U.S. Bank account ‘1165, originated in or
20    about April 2010, received several million dollars from the revenue
21    generated from the sale of ads, including ads promoting the
22    trafficking of minors and illegal prostitution.
23          37.   However, in or around 2015, following negative publicity
24    associated with Backpage, some of the major credit card companies
25    enacted what Backpage Operators termed a “blockade.”           Essentially,
26    these companies refused to process credit card payments directed to
27    Backpage.    In order to circumvent the blockade, Ferrer and other
28    Backpage Operators set up agreements with foreign persons and



                                             37
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 38 of 83 Page ID #:38



1     partners to “franchise” websites for the sole purpose of accepting
2     credit card payments outside of the United States, with the funds
3     being funneled to Backpage.
4           38.   Also in or around 2015, in response to the blockade,
5     Backpage designed a mechanism to allow advertisers to buy Backpage
6     “credits,” which could be accomplished in several ways, including:
7           a.    mailing gift cards, checks, or money orders to “Posting
8     Solutions” at a P.O. Box in Dallas, Texas;
9           b.    using a credit card to buy credits through a third-party
10    credit card payment processor;
11          c.    paying with digital currency (specifically, Backpage
12    accepted Bitcoins, Bitcoins Cash, Litecoin, and Ethereum).            If the
13    advertiser selected this option, Backpage provided a digital currency
14    wallet address where the advertiser could send the electronic
15    transfer of the digital currency; and
16          d.    paying with currency through a third party payment
17    processor.    Once the third-party payment processor received the
18    currency, it would convert it to digital currency and then
19    electronically transfer that digital currency to a Backpage digital
20    currency wallet.
21          39.   Digital Currency was processed through the subject accounts
22    in the following way:
23          a.    When Backpage received digital currency, it would aggregate
24    the digital currency and then transfer it to a third-party exchanger
25    like GoCoin; 8
26
           8 GoCoin is a digital currency exchanger that converts Bitcoins
27    and another digital currency into fiat currency, like the U.S. Dollar
      or the Euro. GoCoin is owned by Manx Broadcasting Corporation, based
28    in the Isle of Man. GoCoin has offices in Singapore and Santa


                                             38
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 39 of 83 Page ID #:39



1           b.    In exchange for the digital currency, the exchanger would
2     transfer U.S. dollars from its foreign bank account(s) into Backpage
3     operating accounts in the United States or elsewhere.           The exchanger
4     could then sell its Bitcoins on various Bitcoins markets.
5           40.   Bitcoins payments for ads have resulted in the trafficking
6     of minors for sex.      For example:
7           a.    On September 6, 2015, a Bitcoins account associated with
8     the owner of the email address later convicted of having trafficked
9     minors for sex paid Backpage about $4 worth of Bitcoins in order to
10    post an ad promoting the trafficking of certain victims in Palm
11    Springs, California.
12          b.    On September 15, 2015, an email from the same email address
13    owner indicated a payment to Backpage of about $8 worth of Bitcoins
14    in order to “Fund Account” 9 for palmsprings.backpage.com.
15          c.    On October 6, 2015, the same email address owner paid
16    Backpage about $1 worth of Bitcoins to “Fund Account” on
17    palmsprings.backpage.com.
18          d.    On October 30, 2015, a Bitcoins account associated with the
19    owner of the email address who trafficked minors for sex paid
20    Backpage about $1 worth of Bitcoins in order to post an ad promoting
21    the trafficking of certain victims in Columbus, Ohio.
22          e.    On November 2, 2015, this same email address owner paid
23    Backpage about $1 worth of Bitcoins to “Move Ad to Top of Listings”
24    in the Columbus, Ohio Backpage ads.
25          f.    On November 21, 2015, this same email address owner paid
26
      Monica, California, and GoCoin holds bank accounts in several
27    countries, most or all of which are outside the United States.
           9
             The email address owner provided Bitcoins to Backpage as a
28    “Fund Account” payment, that is, payment to Backpage as credit to be
      used later to pay for Backpage ads.

                                             39
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 40 of 83 Page ID #:40



1     Backpage about $1 worth of Bitcoins to Backpage for credit for that
2     email owner’s Backpage ad account.
3           41.   Plaintiff contends that five to ten percent of the ads
4     posted on Backpage.com were placed within the Central District of
5     California (including Los Angeles and Orange Counties).           Between
6     January 10 and February 3, 2016, approximately 500,000 ads were
7     posted on Backpage.com and paid for with Bitcoins, for which Backpage
8     received over $3,840,000 in revenue.        Of these approximately 500,000
9     ads, approximately 28,400 were posted only in
10    LosAngeles.Backpage.com, Ventura.Backpage.com,
11    SanLuisObispo.Backpage.com, OrangeCounty.Backpage.com, and
12    SanGabrielValley.Backpage.com.       These specific ads generated
13    approximately $184,479 in revenue.
14          42.   When an advertiser (or “poster”) purchased an ad for
15    prostitution using digital currency, the payment to Backpage (and
16    certain subsequent expenditures) proceeded in the following manner:
17          a.    A poster would choose a payment method online (e.g.,
18    through Bitcoins payments);
19          b.    If the poster did not already have Bitcoins, the Backpage
20    website would direct the poster to a third-party exchanger to buy
21    Bitcoins;
22          c.    Backpage would then provide the poster with a wallet
23    address to send a specific amount of Bitcoins;
24          d.    In return for sending the required payment, the poster
25    would receive credit that could be used to post ads on Backpage.
26          e.    Backpage would sell the Bitcoins to a third party
27    exchanger, frequently GoCoin, in batches, generally valued in
28    hundreds of thousands, of dollars in order to convert the Bitcoins



                                             40
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 41 of 83 Page ID #:41



1     into U.S. or foreign flat currency, which GoCoin generally, if not
2     always, would hold in foreign bank accounts;
3           f.    GoCoin would then wire funds from foreign accounts to
4     either (1) Backpage controlled foreign accounts; or (2) Backpage
5     controlled operating accounts in the United States;
6           g.    These accounts were held and controlled by Backpage
7     Operators in the names of entities controlled by Backpage, including
8     Ad Tech BV, Posting Solutions, Website Technologies, and Cereus
9     Properties.
10          h.    The funds derived from these foreign transactions would be
11    used by Backpage to pay service providers, like Verizon in Los
12    Angeles, or transferred to Backpage Operators’ accounts and accounts
13    held in their family members’ names.
14          i.    For example:
15                a.     In March 2015, Ad Tech BV, a Netherlands based
16    company, listing Ferrer as CEO and M.G. as CFO, opened a bank account
17    in the Liechtenstein (the “Netherlands Account”).          M.G. is the
18    President, CEO, Treasurer and Secretary of Posting Solutions.            From
19    March 2015 through November 2017, the Netherlands Account received
20    millions of dollars from Binary Trading SG PTE, Limited (“Binary
21    Trading”).    On April 4, 2017, M.G. sent an email to employees of the
22    bank that maintains the Netherlands Account.          The email explained:
23          Binary Capital is our trading partner, they hold money in
            trust for Go Coin [sic]. Rather than incurring 3 sets of
24          wire fees which make our transactions unprofitable, they
25          act as our agent and disburse payments directly from our
            trust account to our merchant.
26
27                b.    For the period of September 4 through November 23,
28    2015, Backpage advertisers used Bitcoins to purchase about 1,000,000


                                             41
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 42 of 83 Page ID #:42



1     “adult” ads from Backpage.       Backpage then sold those Bitcoins to
2     GoCoin for approximately $8.6 million.         Included among the Bitcoins
3     sold to GoCoin during this period were payments pimps made to
4     Backpage to purchase ads to promote child prostitution.
5                 c.    For the period of December 14, 2015, through August
6     30, 2016, in approximately 154 wires, GoCoin accounts held in
7     Slovakia (the “Slovakia Account”) and Singapore Account (the
8     “Singapore Account”) transferred a total of approximately
9     $26,100,235.83 to Branch Banking & Trust account ‘2008, in Plano,
10    Texas, owned by Website Technology (“Website Tech Account ‘2008”).
11    On January 15, 2016, the Website Tech Account ‘2008 transferred
12    $189,571 to Verizon in Los Angeles, California, in payment for
13    Backpage internet services.
14                d.     Between January 21 and August 31, 2016, Website Tech
15    Account ‘2008 sent approximately 27 wire transfers totaling
16    approximately $48,000,000 to Arizona Bank & Trust account number
17    ‘6211, belonging to Cereus Properties LLC, which is owned or
18    controlled by Spear, Backpage, and/or other Backpage Operators.
19          C.    Bases for Forfeiture
20          43.   The Defendant Assets constitute, and are derived from,
21    proceeds traceable to one or more violations of: (1) 18 U.S.C. § 1591
22    (Sex Trafficking of Children); and/or (2) U.S.C. § and 1952
23    (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
24    each of which is SUA under 18 U.S.C. § 1956(c)(7)(A), and a
25    conspiracy to commit such offenses.
26          44.   The Defendant Assets were involved in, and are traceable to
27    property involved in, one or more transactions or attempted
28    transactions in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and a



                                             42
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 43 of 83 Page ID #:43



1     conspiracy to commit such offenses, in violation of 18 U.S.C.
2     § 1956(h).    Specifically, the Defendant Assets were involved in and
3     are traceable to property involved in one or more financial
4     transactions, attempted transactions, or a conspiracy to conduct or
5     attempt to conduct such transactions involving the proceeds of
6     specified unlawful activity, that is, 18 U.S.C. §§ 1591 and 1952, and
7     were designed in whole or in part to conceal or disguise the nature,
8     location, source, ownership or control of the proceeds of the SUA in
9     violation of 18 U.S.C. § 1956(a)(1)(B)(i).
10          45.   The Defendant Assets were involved in, and are traceable to
11    property involved in, one or more transactions or attempted
12    transactions in violation of 18 U.S.C. § 1957, or a conspiracy to
13    commit such offenses, in violation of 18 U.S.C. § 1956(h).
14    Specifically, the Defendant Assets were involved in and are traceable
15    to property involved in one or more financial transactions, attempted
16    transactions, or a conspiracy to conduct or attempt to conduct such
17    transactions in criminally derived property of a value greater than
18    $10,000 that was derived from SUA, that is, 18 U.S.C. §§ 1591 and
19    1952.
20    III. Assets Representing, Traceable To, and Involved In
           Specified Unlawful Activity
21
22          A.    Account 1 (Prosperity ‘7188 Funds)
23          46.   On February 15, 2017, Posting Solutions opened Account 1.
24    M.G. is the sole signatory on the account (as described above,
25    Posting Solutions is wholly owned by and controlled by Backpage).
26          47.   The application for the P.O. Box identifies the renter of
27    the box as “Website Technologies, LLC/Backpage.com.”           Listed on the
28    Application were the names of several Backpage Operators, including



                                             43
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 44 of 83 Page ID #:44



1     Ferrer.
2           48.   Between August 1 and September 1, 2017, Account 1 received
3     more than $2,781,750 in wire transfers from foreign banks.            For
4     example:
5           a.    On or about August 16, 2017, Binary Trading wired $535,500
6     from an account in Singapore into Account 1.
7           b.    On or about August 17, 2017, Binary Trading wired $528,500
8     from a Singapore account into Account 1.
9           c.    On or about August 30, 2017, a company named Trilix PTE LTD
10    (“Trilex”), listing the same Singapore address as Binary Trading and
11    GoCoin, sent four wire transfers from the Singapore account into
12    Account 1, ranging from $385,450 to $492,250, totaling approximately
13    $1,717,750.
14          49.   Plaintiff alleges that a substantial percentage of outgoing
15    payments from Account 1 have been payments for the operation of
16    Backpage.com.     For example, between July and October 2017, funds were
17    wired from Account 1, as following:
18          a.    $570,530 to Verizon Digital Media Services in Los Angeles
19    for services related to the Backpage.com website; and
20          b.    $1,497 to “Backupify,” a company that provided data backup
21    services for Backpage.
22                               CEREUS PROPERTIES ASSETS
23          B.    Account 2 (Compass ‘3873 Funds)
24          50.   Account 2 was held in the name of Cereus Properties LLC,
25    and Spear was the sole signatory.        This account was funded in part
26    with transfers from Account 1, which funds are alleged to have been
27    traceable to SUA, involved in money laundering, or both, and was used
28    as a funnel account to pay Backpage Operators.          On average, during



                                             44
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 45 of 83 Page ID #:45



1     each month of 2017, several hundred thousand dollars were transferred
2     from Account 1 to Account 2.       For example:
3           a.    On August 31, 2017, Account 1 sent a wire transfer totaling
4     $487,491.45 to Account 2.
5           b.    On September 15, 2017, Account 1 sent a wire transfer
6     totaling $91,672.67 to Account 2.
7           c.    On October 2, 2017, Account 1 sent a wire transfer totaling
8     $471,766 to Account 2.
9           51.   Funds from Account 2 were also used to promote and
10    facilitate prostitution.      For example:
11          a.    On December 2, 2016, the Netherlands Account transferred
12    $324,055.85 to Account 2;
13          b.    On December 8, 2016, the Netherlands Account transferred
14    $499,970.00 to Account 2;
15          c.    On December 27, 2016, the Netherlands Account transferred
16    $199,970.00 to Account 2; and
17          d.    From March to December 2017, Account 2 paid over $9,000 to
18    “Cox Communications,” an internet services company that Backpage used
19    to facilitate its internet presence and promote its sale of
20    prostitution advertising.
21          C.    Account 3 (Compass ‘4862 Funds)
22          52.   Account 3, held in the name of Cereus Properties, was
23    funded with transfers from foreign and domestic banks, which funds
24    were traceable to SUA, involved in money laundering, or both,
25    including funds transferred from the Netherlands Account through one
26    of the Backpage Operators’ go-between accounts 10 (Wells Fargo Bank
27
           10 A “go-between” (a.k.a., a “pass-through”) is an account set up
28    for the main purpose of transferring funds from one or more bank


                                             45
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 46 of 83 Page ID #:46



1     account ‘9863 (“Account ‘9863”)), and eventually funneled into
2     Account 3.
3                                  MICHAEL LACEY ASSETS
4           D.    Account 4 (FFS&L of SR ‘3620 Funds)
5           53.   Account 4, held in the name of Lacey, was funded with
6     transfers from foreign and domestic banks, which funds were traceable
7     to SUA, involved in money laundering, or both.          On October 2, 2017,
8     Account 24 (which was itself funded with transfers from foreign and
9     domestic banks with proceeds traceable to SUA, involved in money
10    laundering, or both), transferred $297,795 into Account 4, as further
11    described below.
12         E.     Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324, and
      ‘8332)
13
14          54.   Accounts 5, 6, and 7, each held in the name of Lacey, were
15    funded with transfers from foreign and domestic banks, which funds
16    were traceable to SUA, involved in money laundering, or both.
17    Backpage Operators used Accounts 5, 6, and 7 as pass-through
18    accounts.
19          a.    On May 31, 2017, Account 2 transferred approximately
20    $676,808.04 into Account 5;
21          b.    On June 30, 2017, Account 5 transferred $600,000 to Account
22    6.
23          c.    On October 2, 2017, Account 2 made two transfers:
24                  i. $297,795.54 transferred to Account 4; and
25                 ii. $694,856.25 wired to Account 11
26          d.    On April 16, 2018, Lacey personally went into the Republic
27
28    accounts to various other bank accounts, frequently as an attempt to
      further conceal the true source and nature of the funds.

                                             46
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 47 of 83 Page ID #:47



1     Bank of Arizona, withdrew $500,000 from Account 5, and then used that
2     $500,000 as the initial deposit to open Account 7.
3           e.    On or about February 15, 2018, Lacey drafted two $600,000
4     checks (totaling $1.2 million).        One check was drawn from Account 11,
5     and the second was drawn from Account 4.         These two checks were used
6     to fund Accounts 8, 9, and 10, respectively, with $600,000.00,
7     $300,000.00, and $300,000.00.
8           F.    Account 11 (SFFCU ‘2523 Funds)
9           55.   Account 11 is held in the name of Lacey and an individual
10    listed in the Credit Union’s records as Lacey’s employee and
11    bookkeeper.    Account 11 was funded with proceeds alleged to have been
12    traceable to SUA, involved in money laundering, or both.
13          a.    On February 2, 2018, Account 2 (which then contained funds
14    traceable to SUA, involved in money laundering, or both) transferred
15    $734,602.70 into Account 11.
16          G.    Account 12 (IOLTA ‘4139)
17          56.   Account 12 was an IOLTA held for the benefit of Lacey, and
18    was funded with proceeds traceable to SUA, involved in money
19    laundering, or both.
20          57.   On January 4, 2017, the Singapore Account wired $489,500
21    into a Posting Solutions controlled account held at Veritex Bank (the
22    “Veritex Account”).      On January 20, 2017, the Singapore Account
23    directed two additional wires, for $358,150 and $470,150
24    respectively, into the Veritex Account.         In total, the Singapore
25    Account transferred $1,317,800 into the Veritex Account.
26          a.    On or about February 23, 2017, the Veritex Account directed
27    two payments to Account 2, a wire of $443,014, and a check for
28    $27,887.41.



                                             47
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 48 of 83 Page ID #:48



1           b.    Between March 30 and September 14, 2017, Account 2 sent
2     five wires totaling $4,058.063.65 to Account 12.
3           c.    In July 2018, Account 12 was closed and a cashier’s check
4     totaling $2,412,785.47 was issued to Lacey’s Annuity Fund, held at
5     Account 12.
6           H.    The Sebastopol Property
7           58.   The Sebastopol Property was purchased and maintained, in
8     whole or in part, using funds traceable to SUA, involved in money
9     laundering, or both.
10          59.   In a series of transactions in December 2016, illicit
11    proceeds from the Netherlands Account would pass-through Account 2,
12    eventually ending up in Account 11.         Additionally, between July and
13    October 2017, additional illicit proceeds from the Singapore Account
14    were passed-through Account 1 to Account 2, and eventually
15    transferred to Account 11.       On or about October 10, 2017, over
16    $10,000 of funds from Account 11 were used to support and maintain
17    the Sebastopol Property.
18          60.   On February 11, 2016, a grant deed, instrument number
19    2016010019 of the Sonoma County official records, transferred the
20    Sebastopol Property to Lacey.       Thereafter, on April 24, 2017, for no
21    consideration, Lacey transferred title of the Sebastopol Property to
22    his Delaware limited liability company, Sebastopol, LLC.           As noted in
23    the grant deed:
24          “There was no consideration for this transfer. This is a
            transfer between an individual or individuals and a legal
25          entity or between legal entities that results solely in a
26          change in the method of holding title and in which
            proportional ownership inters in the realty remain the
27          same. . .”
28          61.   On October 10, 2017, Lacey issued a $12,956.25 check from


                                             48
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 49 of 83 Page ID #:49



1     Account 11 to Sonoma County Tax Collector.         The notation on this wire
2     was “2043 Pleasant Hill Dr Sebastopol.”
3           I.    San Francisco, California Property 1
4           62.   San Francisco Property 1 was purchased and maintained, in
5     whole or in part, using funds traceable to SUA, involved in money
6     laundering, or both.
7           63.   In order to acquire San Francisco Property 2, Lacey used
8     funds transferred through the Singapore Account, the Website Tech
9     Account ‘2008, and Cereus Properties accounts, as well as annuity
10    accounts that Lacy controlled, as follows:
11          a.    Illicit proceeds were deposited into the Singapore Account,
12 passed-through Account 1, then passed-through Account 2 and
13 transferred to Account 11.         Thereafter, funds from Account 11 were
14 used to support and maintain San Francisco Property 1.
15          b.    On May 18, 2016, grant deed instrument number 2016-K245482-
16 00 of the San Francisco County official records, transferred San
17 Francisco Property 1 to Lacey and his female partner.
18          c.    Thereafter, on October 10, 2017, over $10,000 in funds from
19 Account 11 were used to purchase or maintain San Francisco Property 1.
20          J.    San Francisco Property 2
21          64.   San Francisco Property 2 was purchased and maintained, in
22    whole or in part, using funds traceable to SUA, involved in money
23    laundering, or both.
24          65.   During the period of December 14 through December 29, 2015,
25    as GoCoin’s partial payment for the Bitcoins Backpage sold it during
26    the period of September 4 through November 23, 2015, the Slovakia
27    Account wired over $1,250,000 to Website Tech Account ‘2008.
28          66.   After December 14, 2015, Website Tech Account ‘2008 then



                                             49
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 50 of 83 Page ID #:50



1     transferred funds via multiple pass-through accounts controlled by
2     Lacey and other Backpage Operators, which, as of June 21, 2016,
3     resulted in approximately $5,400,000 ending up in Arizona Bank &
4     Trust account ‘1793, controlled by Lacey (“AB&T Account ‘1793”).
5           67.    On June 27, 2016, AB&T Account ‘1793 wired $397,500.00 to
6     Fidelity National Title Company.        The notation on this wire was
7     “XXX(Earnest Money)XXXXXX.”       On July 20, 2016, AB&T Account ‘1793
8     wired $12,859,152.57 to Fidelity National Title Company.           The
9     notation on this wire was “XX(Balance of Property)XXXXX.”
10          68.    Casa Bahia for San Francisco, LLC, a Delaware limited
11    liability company, was the entity used to take title to San
12    Francisco, California Property 2, and is owned by Lacey.           On July 21,
13    2016, by grant deed, San Francisco Property 2 was transferred to
14    Lacey.      On June 21, 2017, by grant deed and for no consideration,
15    Lacy transferred San Francisco Property 2 to Casa Bahai for San
16    Francisco, LLC, a Delaware limited liability company, as evidenced by
17    instrument number 2017-K466276099 of the San Francisco County
18    official records.     As noted in the grant deed:
19          There was no consideration for this transfer. This is a
            transfer between an individual or individuals and a legal
20          entity or between legal entities that results solely in a
21          change in the method of holding title and in which
            proportional ownership inters in the realty remain the
22          same. . .
23          K.     San Francisco Property 3
24          69.    San Francisco Property 3 was purchased and maintained, in
25    whole or in part, using funds traceable to SUA, involved in money
26    laundering, or both.
27          70.    Beginning in February 2013, illicit funds from Backpage’s
28    U.S. Bank account ‘1165 passed-through various Backpage or Backpage


                                             50
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 51 of 83 Page ID #:51



1     Operators accounts, eventually ending up in BMO Harris account ‘5263,
2     owned or controlled by Lacy.       In May 2015, over $10,000 of funds from
3     BMO Harris account ‘5263 was used to purchase or maintain San
4     Francisco Property 3.
5           L.    Sedona Property
6           71.   The Sedona Property was purchased and maintained, in whole
7     or in part, using funds traceable to SUA, involved in money
8     laundering, or both.
9           72.   In October 2017, Account 2 wired approximately $297,795 to
10    Account 4.    On November 13, 2018, $6,725.54 from Account 4 was used
11    to support or maintain the Sedona Property.
12          M.    Paradise Valley Property 1
13          73.   Paradise Valley Property 1 was purchased and maintained, in
14    whole or in part, using funds traceable to SUA, involved in money
15    laundering, or both.
16          74.   Approximately $11,480,000 million in illicit funds from
17    Backpage’s U.S. Bank account ‘1165 passed-through various Backpage or
18    Backpage Operators accounts, eventually (between March 15 and
19    September 18, 2014) ending up in BMO Harris account ‘5263, owned or
20    controlled by Lacy.      Thereafter, on March 30, 2015, BMO Harris Bank
21    account ‘5263 transferred $774,379.46 towards the purchase of the
22    Paradise Valley Property 1.
23          N.    Paradise Valley Property 2
24          75.   Paradise Valley Property 2 was purchased and maintained, in
25    whole or in part, using funds traceable to SUA, involved in money
26    laundering, or both
27          76.   In 2005, for approximately $1,500,000, Lacey purchased the
28    Paradise Valley Property 2.       In 2010, the Paradise Valley Property



                                             51
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 52 of 83 Page ID #:52



1     was used as collateral for a $1 million loan (the “2010 Loan”).
2     Beginning no later than January 2012, illicit proceeds were used to
3     service the debt on the 2010 Loan.          Specifically:
4           a.    Between February 4 and June 6, 2013, through a series of
5     wire transfers, Backpage’s U.S. Bank account ‘1165 transferred
6     approximately $41,500,000 to BMO Harris Bank account ‘5263.
7           b.    Between March 2013, and January 2016, through a series of
8     periodic transactions, approximately $174,749.39 from BMO Harris Bank
9     account ‘5263 was used to service the debt on the 2010 Loan.
10                                  JAMES LARKIN ASSETS
11          O.    Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592, ‘1938,
                  ‘1897, ‘8103, ‘8162, AND ‘8189)
12
13          77.   Account 13, held in the name of Larkin, was funded with
14    proceeds alleged to have been traceable to SUA, involved in money
15    laundering, or both.
16          a.    On July 6, 2017, Account 2 transferred $971,651.51 into
17    Account 13.
18          b.    On July 28, 2017, Account 13 transferred $400,000 into
19    Account 14.
20          78.   Account 15 is held in the name of Larkin.
21          a.    From March 2015 through November 2017, the Netherlands
22    Account received several millions of dollars in criminal proceeds
23    from Binary Trading.
24          b.    On December 2, 2016, the Netherlands Account transferred
25    $324,055.85 to Account 2.
26          c.    On December 8, 2016, the Netherlands Account transferred
27    $499,970.00 to Account 2.
28          d.    On December 27, 2016, the Netherlands Account transferred



                                             52
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 53 of 83 Page ID #:53



1     $199,970.00 to Account 2, which account then transferred funds
2     through Account ‘9863 and into Account 3.
3           e.    On December 13, 2017, Account 3 transferred $406,211.10 to
4     Account 15.
5           79.   Account 16, 17, and 18 are CDARS Accounts held in the name
6     of Larkin.
7           a.    On July 28, 2017, Account 13 transferred $400,000 into
8     Account 14.
9           b.    On or about February 8, 2018, $1 million in funds from
10    Account 14 was used to fund Account 16 (which received $500,000),
11    Account 17 (which received $250,000), and Account 18 (which received
12    $250,000).
13          P.    Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS COIE
                  ‘0012)
14
15          80.   Account 19 is held in the name of Larkin’s spouse, Margaret
16    Larkin, and was funded with proceeds traceable to SUA, involved in
17    money laundering, or both.
18          a.    On December 31, 2015, Website Tech Account ‘2008
19    transferred $811,424 to the Slovakia Account.
20          b.    On January 11, 2016, the Slovakia Account transferred
21    approximately $1,300,000 to Charles Schwab account ‘4693, held in the
22    name of Larkin (“Charles Schwab Account ‘4693”).
23          c.    On January 14, 2016, Charles Schwab Account ‘4693
24    transferred approximately $13,500,000 to Northern Trust Company
25    account ‘9562 (under the name “Ocotillo Family Trust,” owned and
26    controlled by Larkin and Margaret Larkin).
27          d.    In July 21, 2017, Account ‘9562 transferred $6,014,000 to
28    Morgan Stanley account ‘1673 (held in the name of Larkin and Margaret



                                             53
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 54 of 83 Page ID #:54



1     Larkin).
2           e.    In or about November 2017, Morgan Stanley elected to
3     terminate its business relationship with Larkin.
4           f.    On November 30, 2017, all the funds then held in Morgan
5     Stanley account ‘1673 (about $10,000,000) were transferred to Account
6     19.
7           g.    Some of the funds in Account 19 were used to purchase bonds
8     and/or securities, which were held in Account 20.
9           Q.    Account 21 (ACF ‘2020)
10          81.   Account 21 contains securities and investment vehicles held
11    in the name of Ocotillo Family Trust, which is owned and controlled
12    by Larkin and his spouse, and was funded with proceeds traceable to
13    SUA, involved in money laundering, or both.
14          a.    During the period of March 23 through March 31, 2016,
15    Website Tech Account ‘2008 sent three wire transfers totaling
16    $3,694,813.60 to Arizona Bank & Trust account number ‘6211, belonging
17    to Cereus Properties (“Account ‘6211”).
18          b.    During the period of April 1, 2016, through July 1, 2016,
19    Account ‘6211 sent five wire transfers totaling $5,750,294 to Charles
20    Schwab Account ‘4693.
21          c.    On July 1, 2016, Charles Schwab Account ‘4693 transferred
22    $15,000,000 to Account 21.
23          d.    During the period of August 2, 2016, through October 6,
24    2016, Account ‘6211 sent six wire transfers totaling $9,550,315 to
25    Charles Schwab Account ‘4693.
26          e.    On January 3, 2017, Charles Schwab Account ‘4693
27    transferred $2,500,000 to Account 21.
28          f.    On January 4, 2017, Charles Schwab Account ‘4693



                                             54
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 55 of 83 Page ID #:55



1     transferred $2,500,000 Account 21.
2          R.     Accounts 22 AND 23 (BA ‘8225 and ‘7054)
3           82.   Account 22 is held in the name of one of T. Larkin, and was
4     used in furtherance of the money laundering scheme described herein,
5     and in an attempt to further conceal or disguise the nature,
6     location, source, ownership or control of the criminal proceeds.
7           83.   On February 2, 2018, Account 2 wire transferred $28,337
8     into Account 22.
9           84.   Account 23 is held in the name of R. Larkin.         On February
10    2, 2018, Account 2 wire transferred $28,337 into Account 23.
11          S.    Saint Helena Property
12          85.   The Saint Helena Property was purchased and maintained, in
13    whole or in part, using funds traceable to SUA, involved in money
14    laundering, or both.
15          86.   Between February 4 and June 6, 2013, approximately
16    $41,500,000 in illicit funds were transferred to Camarillo Holdings
17    LLC, BMO Harris Bank account ‘7172.         On October 2, 2013, BMO Harris
18    Bank account ‘7172 wired $26,130.64 to Larkin’s BMO Harris Bank
19    account ‘3110.     Thereafter, on November 3, 2016, over $10,000 of
20    funds from BMO Harris Bank account ‘7172 were used to purchase or
21    maintain the Saint Helena Property.
22          T.    Chicago Property
23          87.   The Chicago Property was purchased and maintained, in whole
24    or in part, using funds traceable to SUA, involved in money
25    laundering, or both.
26          88.   Illicit funds originating from Backpage’s U.S. Bank account
27    ‘1165 were passed-through accounts owned or controlled by Backpage or
28    Backpage Operators, and ended up in BMO Harris Bank account ‘3110.


                                             55
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 56 of 83 Page ID #:56



1     Thereafter, on October 2, 2015, BMO Harris Bank account ‘3110
2     transferred $138,000 to Chicago Title and Trust Company as payment
3     towards the purchase of the Chicago Property.
4           U.    Paradise Valley Property 7
5           89.   Paradise Valley Property 7 was purchased and maintained, in
6     whole or in part, using funds traceable to SUA, involved in money
7     laundering, or both
8           90.   Illicit funds originating from Backpage’s U.S. Bank account
9     ‘1165 were passed-through accounts owned or controlled by Backpage or
10    Backpage Operators, and ended up in BMO Harris Bank account ‘3110,
11    from which account over $10,000 was paid to maintain Paradise Valley
12    Property 7.
13                                  JOHN BRUNST ASSETS
14          V.    Account 24 (COMPASS BANK ‘3825)
15          91.   Account 24 is held in the name of Brunst, and was used in
16    furtherance of the money laundering scheme described herein, and in
17    an attempt to further conceal or disguise the nature, location,
18    source, ownership or control of the proceeds of SUA.
19          92.   On February 2, 2018, Account 2 wire transferred $135,956.59
20    into Account 24.
21          W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954, ‘7982,
22                ‘7889, ‘7888 AND ‘6485)
23          93.   Accounts 25, 26, 27, 28, 29, and 30 are held in the name of
24    the “Brunst Family Trust.”       Brunst and his wife are the sole trustees
25    for these accounts, which were funded with proceeds traceable to SUA,
26    involved in money laundering, or both.
27          a.    On December 31, 2015, Website Tech Account ‘2008
28    transferred $811,424 to Account ‘6211.


                                             56
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 57 of 83 Page ID #:57



1           b.    On December 6, 2016, Account ‘6211 transferred $161,459 to
2     Wells Fargo Bank account ‘4891, belonging to Brunst (“Account
3     ‘4891”).
4           c.    On January 4, 2017, Account ‘6211 transferred another
5     $258,841 to Account ‘4891.
6
            d.    On January 5, 2017, Account ‘4891 transferred $300,000 to
7
      Wells Fargo Bank account ‘7474, belonging to the Brunst Family Trust
8
      (“Account ‘7474”).
9
            e.    On May 19, 2017, Account ‘7474 transferred approximately
10
      $1,500,000 into Account 25.
11
            f.    On May 23, 2017, Account 25 transferred approximately
12
      $350,000 to Account 25.
13
            g.    On June 7, 2017, Account 25 transferred approximately
14
      $1,340,000 to Account 25.
15
16          h.    On September 13, 2017, Account 25 transferred approximately

17    $581,000 to Account 27.

18          i.    On September 13, 2017, Account 25 transferred approximately

19    $250,000 to Account 28.

20          j.    On September 13, 2017, Account 25 transferred approximately
21    $250,000 to Account 29.
22          k.    On September 15, 2017, Account 25 transferred approximately
23    $500,000 to Account 30.
24                                  SCOTT SPEAR ASSETS
25          X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645)
26          94.   Accounts 31 and 32 are held in the name of Spear, which
27    accounts were funded with proceeds traceable to SUA, involved in
28    money laundering, or both.       Account 33 is held in trust for the


                                             57
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 58 of 83 Page ID #:58



1     benefit of Spear and certain of his family members, which account was
2     funded with proceeds traceable to SUA, involved in money laundering,
3     or both.    In furtherance of the money laundering scheme, and in an
4     attempt to further conceal the true nature of the criminal proceeds,
5     go-between accounts served to funnel money from one account to
6     another.
7           a.    Between January 21 and August 31, 2016, Website Tech
8     Account ‘2008 sent approximately 27 wire transfers totaling
9     approximately $48,000,000 to Account ‘6211.
10          b.    Between March 1, 2016, and July 1, 2016, Account ‘6211
11    transferred $892,426 into Account 31.
12          c.    On September 14, 2017, Account 2 wire transferred
13    $50,162.05 into Account 31.
14          d.    On October 12, 2017, Account 31 transferred approximately
15    $21,500 into Account 32.
16          e.    On January 5, 2018, Account 31 transferred approximately
17    $600,000 into Account 33.
18          Y.    Account 34 (Live Oak Bank Account ‘6910)
19          95.   Account 34 is held in the name of Spear, and was funded
20    with proceeds traceable to SUA, involved in money laundering, or
21    both.
22          96.   On or about March 16, 2016, as an opening deposit, Account
23    31 transferred $250,000 into Account 34.
24          Z.    Account 35 and 36 (Ascensus Broker Services ‘4301 and‘8001)
25
            97.   Accounts 35 and 36 are held in the name of N. Spear,
26
      Spear’s adult daughter, and were funded with proceeds traceable to
27
      SUA, involved in money laundering, or both.
28
            a.    On February 23, 2017, Account 31 transferred approximately


                                             58
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 59 of 83 Page ID #:59



1     $50,000 into Account 35.
2           b.    On the February 23, 2017, Account 31 transferred $50,000
3     into Account 36.
4                                   PRIMUS TRUST ASSETS
5           AA.         Account 37 (K&H Bank Account ‘1210)
6           98.   Account 37 is located in Hungary, and held in the name of
7     Primus Trust Company (“Binghampton Trust”) for the benefit of Lacey.
8     In furtherance of the money laundering scheme, Account 37 was funded
9     with proceeds traceable to SUA, involved in money laundering, or
10    both.
11          99.   The tracing of this account involves numerous banks and
12    bank accounts, both foreign and domestic.         The accounts include:
13    Website Tech Account ‘2008; Account ‘6211; Arizona Bank & Trust
14    annuity trust account numbers ‘1967, ‘1972, ‘1986, ‘1991, and ‘2014,
15    all held in Lacey’s name (“AZBT Annuity Accounts”); and Johnson
16    Financial account ‘9992, held in an IOLTA, with Lacey as the sole
17    beneficiary.
18          a.    Between December 14, 2015, and January 15, 2016, the
19    Slovakia Account sent approximately 26 wire transfers totaling over
20    $2,500,000 to Website Tech Account ‘2008 in the United States.
21          b.    On January 15, 2016, Website Tech Account ‘2008 transferred
22    $189,571 to Verizon in Los Angeles, California, in payment for
23    Backpage internet services, which served, in whole or in part, to
24    promote sex trafficking and illegal prostitution.
25          c.    Between January 21 and August 31, 2016, Website Tech
26    Account ‘2008 sent approximately 27 wire transfers totaling
27    approximately $48,000,000 to Account ‘6211.
28          d.    Between April 1 and October 6, 2016, in approximately 12



                                             59
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 60 of 83 Page ID #:60



1     wires, Account ‘6211 sent over $18,000,000 to the AZBT Annuity Trust
2     Accounts.
3           e.    On December 29, 2016, in five wires, the AZBT Annuity
4     Trusts Accounts sent approximately $16,500,000 to Johnson Financial
5     account ‘9992.
6           f.    On January 3, 2017, Johnson Financial account ‘9992
7     transferred $16,500,000 to Account 37.
8                                    AD TECH BV ASSETS
9           BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and ’5805)
10
            100. Accounts 56, 57, and 58 are located in the Czech Republic
11
      and held in the name of Ad Tech BV, identifying Ferrer as the
12
      ultimate beneficial owner, which accounts were funded with proceeds
13
      traceable to SUA, involved in money laundering, or both.
14
            101. Account 56, 57, and 58 were set up and maintained to
15
      receive payments for Backpage ads, that is, for “accounts
16
      receivable.”     Merchant processors would accept credit card payments
17
      and Bitcoins from Backpage advertisers as credit to place ads for
18
      prostitution and other services.        The merchant processors would then
19
      transfer these funds to accounts set up to receive such payments,
20
      specifically including Accounts 56, 57, and 58.          All funds contained
21
      within Accounts 56, 57, and 58 are traceable to SUA and involved in
22
      money laundering.
23
            CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000 U,
24                ‘K000 E, and ‘K001 K)
25
            102. Accounts 47, 48, 49, and 50 are located in Principality of
26
      Liechtenstein, and held for the benefit of Ferrer, which accounts
27
      were funded with proceeds traceable to SUA, involved in money
28
      laundering, or both.


                                             60
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 61 of 83 Page ID #:61



1           103. Accounts 47, 48, 49, and 50 were set up and maintained to
2     receive payments for Backpage ads, that is, for “accounts
3     receivable.”     Merchant processors would accept credit card payments
4     and Bitcoins from Backpage advertisers as credit to place ads for
5     prostitution and other services.        The merchant processors would then
6     transfer these funds to accounts set up to receive such payments,
7     specifically including Accounts 47, 48, 49, and 50.           All funds
8     contained within Accounts 47, 48, 49, and 50 are traceable to SUA and
9     involved in money laundering.
10                        GOLD LEAF SRO FUNDS HELD AT FIO BANK
11          DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and ‘2230)
12          104. Accounts 38, 39, and 40 are located in the Czech Republic,
13    and held for the benefit of Backpage by a third party entity named,
14    “Gold Leaf SRO.”     Accounts 38, 39, and 40 were funded with proceeds
15    traceable to SUA, involved in money laundering, or both.
16          105. Accounts 38, 39, and 40 were created outside the United
17    States with the intention of avoiding the “blockade” of Backpage set
18    up by U.S. credit card companies that refused to process Backpage
19    receipts following negative press associated with Backpage.
20    Approximately 99.5% of the payments into these accounts were to be
21    transferred to accounts held by Ad Tech BV, a Backpage controlled
22    company located in the Netherlands, after which transfer, the funds
23    could be directed for the benefit of Backpage or Backpage Operators
24    in the U.S. or abroad.      All funds contained within Accounts 38, 39,
25    and 40 are traceable to SUA and involved in money laundering.
26
27
28



                                             61
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 62 of 83 Page ID #:62



1                        PROTECCTIO SRO FUNDS HELD AT FIO BANK
2           EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and ‘4198)
3
            106. Accounts 41, 42, and 43 are located in the Czech Republic,
4
      and held for the benefit of Backpage by a third party entity named,
5
      “Protecctio SRO.”     Accounts 41, 42, and 43 were funded with proceeds
6
      traceable to SUA, involved in money laundering, or both.
7
            107. Accounts 41, 42, and 43 were created outside the United
8
      States with the intention of avoiding the “blockade” of Backpage set
9
      up by U.S. credit card companies that refused to process Backpage
10
      receipts following negative press associated with Backpage.
11
      Approximately 99.5% of the payments into these accounts were to be
12
      transferred to accounts held by Ad Tech BV, a Backpage controlled
13
      company located in the Netherlands, after which transfer the funds
14
      could be directed for the benefit of Backpage or Backpage Operators
15
      in the U.S. or abroad.      All funds contained within Accounts 41, 42,
16
      and 43 are traceable to SUA and involved in money laundering.
17
                           VARICOK SRO FUNDS HELD AT FIO BANK
18
            FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and ‘8080)
19
20          108. Accounts 44, 45, and 46 are located in the Czech Republic,

21    and held in the name of Varicok Company SRO.          Accounts 44, 45, and 46

22    were funded with proceeds traceable to SUA, involved in money

23    laundering, or both.

24          109. Accounts 44, 45, and 46 were created outside the United

25    States with the intention of avoiding the “blockade” of Backpage set

26    up by U.S. credit card companies that refused to process Backpage

27    receipts following negative press associated with Backpage.

28    Approximately 99.5% of the payments into these accounts were to be



                                             62
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 63 of 83 Page ID #:63



1     transferred to accounts held by Ad Tech BV, a Backpage controlled
2     company located in the Netherlands, after which transfer, the funds
3     could be directed for the benefit of Backpage or Backpage Operators
4     in the U.S. or abroad.      All funds contained within Accounts 44, 45,
5     and 46 are traceable to SUA and involved in money laundering.
6                      PROCOP SERVICES BV FUNDS HELD AT KNAB BANK
7           GG.    Account 51 (KB ‘7664)
8           110. Account 51 is located in the Kingdom of the Netherlands,
9     and held for the benefit of Backpage by a third party entity named,
10    “Procop Services BV.”      Account 51 was funded with proceeds traceable
11    to SUA, involved in money laundering, or both.
12          111.    Account 51 was created outside the United States with the
13    intention of avoiding the “blockade” of Backpage set up by U.S.
14    credit card companies that refused to process Backpage receipts
15    following negative press associated with Backpage.           Approximately
16    99.5% of the payments into Accounts 51 was to be transferred to
17    accounts held by Ad Tech BV, a Backpage controlled company located in
18    the Netherlands, after which transfer, the funds could be directed
19    for the benefit of Backpage or Backpage Operators in the U.S. or
20    abroad.      All funds contained within Account 51 are traceable to SUA
21    and involved in money laundering.
22                      GULIETTA GROUP BV FUNDS HELD AT RABO BANK
23          HH.    Accounts 52 and 53 (RB ‘2452 and ‘4721)
24          112. Accounts 52 and 53 are located in the Kingdom of the
25    Netherlands and held for the benefit of Backpage by a third party
26    entity named, “Gulietta Group BV.”          Accounts 52 and 53 were funded
27    with proceeds traceable to SUA, involved in money laundering, or
28    both.


                                             63
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 64 of 83 Page ID #:64



1           113. Accounts 52 and 53 were created outside the United States
2     with the intention of avoiding the “blockade” of Backpage set up by
3     U.S. credit card companies that refused to process Backpage receipts
4     following negative press associated with Backpage.           Approximately
5     99.5% of the payments into these accounts were to be transferred to
6     accounts held by Ad Tech BV, a Backpage controlled company located in
7     the Netherlands, after which transfer, the funds could be directed
8     for the benefit of Backpage or Backpage Operators in the U.S. or
9     abroad.     All funds contained within Accounts 52 and 53 are traceable
10    to SUA and involved in money laundering.
11      CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V., UNIVERSADS
12                    B.V., PROCOPSERVICES B.V. and PROTECCIO SRO
13          II.   Account 55 (SP ‘1262)
14          114. Account 55 is located in the United Kingdom and held by a
15    third party entity, “Cashflows Europe Limited” (“Cashflows”).
16    Although Backpage is the ultimate beneficiary of Account 55,
17    Cashflows acts first as an entity holding this account for the
18    benefit of Gulietta Group B.V., Universads B.V., Procop Services
19    B.V., and Proteccio SRO (collectively referred to as, the
20    “Entities”), each of which company is owned or controlled by
21    Backpage.    Account 55 was funded with proceeds traceable to SUA,
22    involved in money laundering, or both.
23          115. Account 55 was created outside the United States with the
24    intention of avoiding the “blockade” of Backpage set up by U.S.
25    credit card companies that refused to process Backpage receipts
26    following negative press associated with Backpage.           Approximately
27    99.5% of the payments into Accounts 55 was to be transferred to
28    accounts held by Ad Tech BV, a Backpage controlled company located in


                                             64
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 65 of 83 Page ID #:65



1     the Netherlands, after which transfer, the funds could be directed
2     for the benefit of Backpage or Backpage Operators in the U.S. or
3     abroad.     All funds contained within Account 55 are traceable to SUA
4     and involved in money laundering.
5           JJ.    Account 54 (LHVP ‘4431)
6           116. Account 54 is an account maintained in the Republic of
7     Estonia, held in the name of Olist OU for the benefit of Backpage.
8     Account 54 was funded with proceeds traceable to SUA, involved in
9     money laundering, or both.
10          117. Account 54 was created outside the United States with the
11    intention of avoiding the “blockade” of Backpage set up by U.S.
12    credit card companies that refused to process Backpage receipts
13    following negative press associated with Backpage.           Approximately
14    99.5% of the payments into Accounts 54 was to be transferred to
15    accounts held by Ad Tech BV, a Backpage controlled company located in
16    the Netherlands, after which transfer, the funds could be directed
17    for the benefit of Backpage or Backpage Operators in the U.S. or
18    abroad.     All funds contained within Account 54 are traceable to SUA
19    and involved in money laundering.
20                             BACKPAGE-CONTROLLED DOMAIN NAMES
21          KK.    ASCIO/WMB Inc Domain Names
22          118. Until recently, Backpage controlled numerous domain names,
23    which have since been seized by the government pursuant to a seizure
24    warrant issued in this district. 11
25          119. The Seized Domains are registered by “ASCIO TECHNOLOGIES
26    INC” DBA “NETNAMES,” a domain registrar that manages the reservation
27    of internet domain names.        A domain registrar serves to ensure that a
28
            11   18-MJ-00711

                                              65
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 66 of 83 Page ID #:66



1     registered domain name, like each of the Seized Domains, is not
2     double sold.
3           120. Additionally, a domain registration will allow the owner of
4     the domain to direct internet traffic to a company’s webserver.             The
5     Seized Domains were found to have been acquired and maintained with
6     funds traceable to the money laundering scheme described herein,
7     specifically with funds from Account 1, and the Seized Domains were
8     the mechanism Backpage used to promote the prostitution and sex
9     trafficking activity.
10          121. The following domains constitute and are derived from
11    proceeds traceable to SUA, involved in money laundering, or both:
12          a.    atlantabackpage.com
13          b.    backpage.be
14          c.    backpage.com
15          d.    backpage.com.br
16          e.    backpage.cz
17
            f.    backpage.dk
18
            g.    backpage.ee
19
            h.    backpage.es
20
            i.    backpage.fi
21
            j.    backpage.fr
22
            k.    backpage.gr
23
            l.    backpage.hu
24
            m.    backpage.ie
25
            n.    backpage.it
26
27          o.    backpage.lt

28          p.    backpage.mx



                                             66
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 67 of 83 Page ID #:67



1           q.    backpage.net
2           r.    backpage.no
3           s.    backpage.pl
4           t.    backpage.pt
5           u.    backpage.ro
6
            v.    backpage.si
7
            w.    backpage.sk
8
            x.    backpage.us
9
            y.    backpage-insider.com
10
            z.    bestofbackpage.com
11
            aa.   bestofbigcity.com
12
            bb.   bigcity.com
13
            cc.   chicagobackpage.com
14
            dd.   denverbackpage.com
15
16          ee.   newyorkbackpage.com

17          ff.   phoenixbackpage.com

18          gg.   sandiegobackpage.com

19          hh.   seattlebackpage.com

20          ii.   tampabackpage.com
21          LL.   SURRENDERED DOMAIN NAMES
22          122. Until recently, Backpage also controlled numerous domain
23    names that Backpage has since surrendered (pursuant to its guilty
24    plea on April 5, 2018, in the District of Arizona).
25          123. The following websites were purchased and/or maintained, in
26    whole or in part, with proceeds traceable to SUA, involved in money
27    laundering, or both:
28          a.    admoderation.com (Versio)


                                             67
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 68 of 83 Page ID #:68



1           b.    admoderators.com (Versio)
2           c.    adnet.ws (NetNames)
3           d.    adplace24.com (Versio)
4           e.    adplaces24.com (Versio)
5           f.    adpost24.com (Versio)
6
            g.    adpost24.cz (GoDaddy)
7
            h.    adquick365.com (Versio)
8
            i.    adreputation.com (NetNames)
9
            j.    ads-posted-mp.com (Versio)
10
            k.    adsplace24.com (Versio)
11
            l.    adspot24.com (Versio)
12
            m.    adspots24.com (Versio)
13
            n.    adsspot24.com (Versio)
14
            o.    adtechbv.co.nl (NetNames)
15
16          p.    adtechbv.com (NetNames)

17          q.    adtechbv.nl (NetNames)

18          r.    advert-ep.com (Versio)

19          s.    adverts-mp.com (Versio)

20          t.    axme.com (GoDaddy)
21          u.    back0age.com (NetNames)
22          v.    backpa.ge (NetNames)
23          w.    backpaee.com (NetNames)
24          x.    backpage-insider.com (NetNames)
25          y.    backpage.adult (NetNames)
26
            z.    backpage.ae (NetNames)
27
            aa.   backpage.at (NetNames)
28
            bb.   backpage.ax (NetNames)


                                             68
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 69 of 83 Page ID #:69



1           cc.   backpage.be (NetNames)
2           dd.   backpage.bg (European domains)
3           ee.   backpage.bg (NetNames)
4           ff.   backpage.ca (NetNames)
5           gg.   backpage.cl (NetNames)
6
            hh.   backpage.cn (European domains)
7
            ii.   backpage.cn (NetNames)
8
            jj.   backpage.co.id (NetNames)
9
            kk.   backpage.co.nl (European domains)
10
            ll.   backpage.co.nl (NetNames)
11
            mm.   backpage.co.nz (NetNames)
12
            nn.   backpage.co.uk (NetNames)
13
            oo.   backpage.co.ve (NetNames)
14
            pp.   backpage.co.za (NetNames)
15
16          qq.   backpage.com (NetNames)

17          rr.   backpage.com.ar (NetNames)

18          ss.   backpage.com.au (NetNames)

19          tt.   backpage.com.ph (NetNames)

20          uu.   backpage.cz (NetNames)
21          vv.   backpage.dk (NetNames)
22          ww.   backpage.ec (NetNames)
23          xx.   backpage.ee (European domains)
24          yy.   backpage.ee (NetNames)
25          zz.   backpage.es (NetNames)
26
            aaa. backpage.fi (European domains)
27
            bbb. backpage.fi (NetNames)
28
            ccc. backpage.fr (European domains)


                                             69
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 70 of 83 Page ID #:70



1           ddd. backpage.fr (NetNames)
2           eee. backpage.gr (European domains)
3           fff. backpage.gr (NetNames)
4           ggg. backpage.hk (European domains)
5           hhh. backpage.hk (NetNames)
6
            iii. backpage.hu (European domains)
7
            jjj. backpage.hu (NetNames)
8
            kkk. backpage.ie (NetNames)
9
            lll. backpage.in (NetNames)
10
            mmm. backpage.it (NetNames)
11
            nnn. backpage.jp (NetNames)
12
            ooo. backpage.kr (NetNames)
13
            ppp. backpage.lt (NetNames)
14
            qqq. backpage.lv (European domains)
15
16          rrr. backpage.lv (NetNames)

17          sss. backpage.me (NetNames)

18          ttt. backpage.mx (NetNames)

19          uuu. backpage.my (NetNames)

20          vvv. backpage.net (NetNames)
21          www. backpage.nl (NetNames)
22          xxx. backpage.no (European domains)
23          yyy. backpage.no (NetNames)
24          zzz. backpage.nz (NetNames)
25          aaaa.       backpage.pe (NetNames)
26
            bbbb.       backpage.ph (NetNames)
27
            cccc.       backpage.pk (NetNames)
28
            dddd.       backpage.pl (NetNames)


                                             70
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 71 of 83 Page ID #:71



1           eeee.       backpage.porn (NetNames)
2           ffff.       backpage.pt (NetNames)
3           gggg.       backpage.ro (European domains)
4           hhhh.       backpage.ro (NetNames)
5           iiii.       backpage.se (NetNames)
6
            jjjj.       backpage.sex (NetNames)
7
            kkkk.       backpage.sg (NetNames)
8
            llll.       backpage.si (European domains)
9
            mmmm.       backpage.si (NetNames)
10
            nnnn.       backpage.sk (European domains)
11
            oooo.       backpage.sk (NetNames)
12
            pppp.       backpage.sucks (NetNames)
13
            qqqq.       backpage.tw (NetNames)
14
            rrrr.       backpage.uk (NetNames)
15
16          ssss.       backpage.uk.com (NetNames)

17          tttt.       backpage.us (NetNames)

18          uuuu.       backpage.vn (NetNames)

19          vvvv.       backpage.xxx (NetNames)

20          wwww.       backpage.xyz (NetNames)
21          xxxx.       backpagecompimp.com (NetNames)
22          yyyy.       backpagecompimps.com (NetNames)
23          zzzz.       backpagepimp.com (NetNames)
24          aaaaa.      backpagepimps.com (NetNames)
25          bbbbb.      backpagg.com (NetNames)
26
            ccccc.      backpagm.com (NetNames)
27
            ddddd.      backpagu.com (NetNames)
28
            eeeee.      backpaoe.com (NetNames)


                                             71
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 72 of 83 Page ID #:72



1           fffff.      backpawe.com (NetNames)
2           ggggg.      backqage.com (NetNames)
3           hhhhh.      backrage.com (NetNames)
4           iiiii.      backxage.com (NetNames)
5           jjjjj.      bakkpage.com (NetNames)
6
            kkkkk.      bcklistings.com (NetNames)
7
            lllll.      bestofbackpage.com (NetNames)
8
            mmmmm.      bestofbigcity.com (NetNames)
9
            nnnnn.      bickpage.com (NetNames)
10
            ooooo.      bigcity.com (NetNames)
11
            ppppp.      bpclassified.com (NetNames)
12
            qqqqq.      bpclassifieds.com (NetNames)
13
            rrrrr.      carlferrer.com (NetNames)
14
            sssss.      clasificadosymas.com (NetNames)
15
16          ttttt.      clasificadosymas.net (NetNames)

17          uuuuu.      clasificadosymas.org (NetNames)

18          vvvvv.      classifiedsolutions.co.uk (NetNames)

19          wwwww.      classifiedsolutions.net (NetNames)

20          xxxxx.      classyadultads.com (Versio)
21          yyyyy.      columbusbackpage.com (NetNames)
22          zzzzz.      connecticutbackpage.com (NetNames)
23          aaaaaa.     cracker.co.id (NetNames)
24          bbbbbb.     cracker.com (NetNames)
25          cccccc.     cracker.com.au (NetNames)
26
            dddddd.     cracker.id (NetNames)
27
            eeeeee.     cracker.net.au (NetNames)
28
            ffffff.     crackers.com.au (NetNames)


                                             72
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 73 of 83 Page ID #:73



1           gggggg.     crackers.net.au (NetNames)
2           hhhhhh.     ctbackpage.com (NetNames)
3           iiiiii.     dallasbackpage.com (NetNames)
4           jjjjjj.     denverbackpage.com (NetNames)
5           kkkkkk.     easypost123.com (Versio)
6
            llllll.     easyposts123.com (Versio)
7
            mmmmmm.     emais.com.pt (NetNames)
8
            nnnnnn.     evilempire.com (NetNames)
9
            oooooo.     ezpost123.com (Versio)
10
            pppppp.     fackpage.com (NetNames)
11
            qqqqqq.     fastadboard.com (Versio)
12
            rrrrrr.     guliettagroup.nl (Versio)
13
            ssssss.     htpp.org (NetNames)
14
            tttttt.     ichold.com (NetNames)
15
16          uuuuuu.     internetspeechfoundation.com (nameisp)

17          vvvvvv.     internetspeechfoundation.org (nameisp)

18          wwwwww.     loads2drive.com (NetNames)

19          xxxxxx.     loadstodrive.com (NetNames)

20          yyyyyy.     loadtodrive.com (NetNames)
21          zzzzzz.     losangelesbackpage.com (NetNames)
22          aaaaaaa.    mediafilecloud.com (NetNames)
23          bbbbbbb.    miamibackpage.com (NetNames)
24          ccccccc.    minneapolisbackpage.com (NetNames)
25          ddddddd.    mobileposting.com (Versio)
26
            eeeeeee.    mobilepostings.com (Versio)
27
            fffffff.    mobilepostlist.com (Versio)
28
            ggggggg.    mobilposting.com (Versio)


                                             73
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 74 of 83 Page ID #:74



1           hhhhhhh.    naked.city (NetNames)
2           iiiiiii.    nakedcity.com (NetNames)
3           jjjjjjj.    newyorkbackpage.com (NetNames)
4           kkkkkkk.    paidbyhour.com (NetNames)
5           lllllll.    petseekr.com (NetNames)
6
            mmmmmmm.    petsfindr.com (NetNames)
7
            nnnnnnn.    phoenixbackpage.com (NetNames)
8
            ooooooo.    posteasy123.com (Versio)
9
            ppppppp.    postfaster.com (NetNames)
10
            qqqqqqq.    postfastly.com (NetNames)
11
            rrrrrrr.    postfastr.com (NetNames)
12
            sssssss.    postonlinewith.com (Versio)
13
            ttttttt.    postonlinewith.me (Versio)
14
            uuuuuuu.    postseasy123.com (Versio)
15
16          vvvvvvv.    postsol.com (GoDaddy)

17          wwwwwww.    postszone24.com (Versio)

18          xxxxxxx.    postzone24.com (Versio)

19          yyyyyyy.    postzones24.com (Versio)

20          zzzzzzz.    rentseekr.com (NetNames)
21          aaaaaaaa. results911.com (NetNames)
22          bbbbbbbb. sandiegobackpage.com (NetNames)
23          cccccccc. sanfranciscobackpage.com (NetNames)
24          dddddddd. seattlebackpage.com (NetNames)
25          eeeeeeee. sellyostuffonline.com (Versio)
26
            ffffffff. sfbackpage.com (NetNames)
27
            gggggggg. simplepost24.com (Versio)
28
            hhhhhhhh. simpleposts24.com (Versio)


                                             74
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 75 of 83 Page ID #:75



1           iiiiiiii. svc.ws (NetNames)
2           jjjjjjjj. truckrjobs.com (NetNames)
3           kkkkkkkk. ugctechgroup.com (NetNames)
4           llllllll. universads.nl (Versio)
5           mmmmmmmm. villagevoicepimps.com (GoDaddy)
6
            nnnnnnnn. websitetechnologies.co.uk (NetNames)
7
            oooooooo. websitetechnologies.com (NetNames)
8
            pppppppp. websitetechnologies.net (NetNames)
9
            qqqqqqqq. websitetechnologies.nl (NetNames)
10
            rrrrrrrr. websitetechnologies.org (NetNames)
11
            ssssssss. weprocessmoney.com (GoDaddy)
12
            tttttttt. wst.ws (NetNames)
13
            uuuuuuuu. xn--yms-fla.com (NetNames)
14
            vvvvvvvv. ymas.ar.com (European domains)
15
16          wwwwwwww. ymas.br.com (European domains)

17          xxxxxxxx. ymas.br.com (NetNames)

18          yyyyyyyy. ymas.bz (European domains)

19          zzzzzzzz. ymas.bz (NetNames)

20          aaaaaaaaa.        ymas.cl (European domains)
21          bbbbbbbbb.        ymas.cl (NetNames)
22          ccccccccc.        ymas.co.bz (European domains)
23          ddddddddd.        ymas.co.bz (NetNames)
24          eeeeeeeee.        ymas.co.cr (European domains)
25          fffffffff.        ymas.co.cr (NetNames)
26
            ggggggggg.        ymas.co.ni (European domains)
27
            hhhhhhhhh.        ymas.co.ni (NetNames)
28
            iiiiiiiii.        ymas.co.ve (European domains)


                                             75
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 76 of 83 Page ID #:76



1           jjjjjjjjj.        ymas.co.ve (NetNames)
2           kkkkkkkkk.        ymas.com (NetNames)
3           lllllllll.        ymas.com.br (European domains)
4           mmmmmmmmm.        ymas.com.br (NetNames)
5           nnnnnnnnn.        ymas.com.bz (European domains)
6
            ooooooooo.        ymas.com.bz (NetNames)
7
            ppppppppp.        ymas.com.co (European domains)
8
            qqqqqqqqq.        ymas.com.co (NetNames)
9
            rrrrrrrrr.        ymas.com.do (European domains)
10
            sssssssss.        ymas.com.do (NetNames)
11
            ttttttttt.        ymas.com.ec (European domains)
12
            uuuuuuuuu.        ymas.com.ec (NetNames)
13
            vvvvvvvvv.        ymas.com.es (European domains)
14
            wwwwwwwww.        ymas.com.es (NetNames)
15
16          xxxxxxxxx.        ymas.com.gt (European domains)

17          yyyyyyyyy.        ymas.com.gt (NetNames)

18          zzzzzzzzz.        ymas.com.hn (European domains)

19          aaaaaaaaaa.       ymas.com.hn (NetNames)

20          bbbbbbbbbb.       ymas.com.mx    (NetNames)
21          cccccccccc.       ymas.com.ni (European domains)
22          dddddddddd.       ymas.com.ni (NetNames)
23          eeeeeeeeee.       ymas.com.pe (European domains)
24          ffffffffff.       ymas.com.pe (NetNames)
25          gggggggggg.       ymas.com.pr (European domains)
26
            hhhhhhhhhh.       ymas.com.pr (NetNames)
27
            iiiiiiiiii.       ymas.com.pt    (NetNames)
28
            jjjjjjjjjj.       ymas.com.uy (European domains)


                                             76
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 77 of 83 Page ID #:77



1           kkkkkkkkkk.       ymas.com.uy (NetNames)
2           llllllllll.       ymas.com.ve (European domains)
3           mmmmmmmmmm.       ymas.com.ve (NetNames)
4           nnnnnnnnnn.       ymas.cr (European domains)
5           oooooooooo.       ymas.cr (NetNames)
6
            pppppppppp.       ymas.do (European domains)
7
            qqqqqqqqqq.       ymas.do (NetNames)
8
            rrrrrrrrrr.       ymas.ec (European domains)
9
            ssssssssss.       ymas.ec (NetNames)
10
            tttttttttt.       ymas.es (European domains)
11
            uuuuuuuuuu.       ymas.es (NetNames)
12
            vvvvvvvvvv.       ymas.org (NetNames)
13
            wwwwwwwwww.       ymas.pe (European domains)
14
            xxxxxxxxxx.       ymas.pe (NetNames)
15
16          yyyyyyyyyy.       ymas.pt (NetNames)

17          zzzzzzzzzz.       ymas.us (European domains)

18          aaaaaaaaaaa.      ymas.us (NetNames)

19          bbbbbbbbbbb.      ymas.uy (European domains)

20          ccccccccccc.      ymas.uy (NetNames)
21          ddddddddddd.      ymas.uy.com (European domains)
22                             BACKPAGE SURRENDERED ASSETS
23          MM.   Assets Surrendered To The United States By Backpage
24          124. On or about May 8, 2018, all of the funds, digital
25    currencies, and other property listed in this subsection were
26    transferred into the United States Postal Inspection Service holding
27    bank account, Bitcoins wallet, Bitcoins Cash wallet, Litecoin wallet,
28    and Bitcoins Gold wallet.       These Surrendered Assets constitute and


                                             77
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 78 of 83 Page ID #:78



1     are derived from proceeds traceable to SUA, involved in money
2     laundering, or both.
3           125. On May 8, 2018, within the Stipulation for Preliminary
4     Order of Forfeiture, CR18-465-PHX-SPL, Ferrer, in his capacity as CEO
5     of Backpage, stipulated that the following bank funds, securities, or
6     other assets are criminally derived proceeds of Backpage’s illegal
7     activity, involved in money laundering transactions, or both, and as
8     such, are forfeitable property:
9           a.    $699,940.00 wire transferred from ING Bank account ‘7684,
10    held in the name of Payment Solutions BV.
11          b.    $106,988.41 wire transferred from ING Bank account ‘2071,
12    held in the name of Payment Solutions BV.
13          c.    $499,910.01 wire transferred from US Bank account ‘0239,
14
      held in the name of Affordable Bail Bonds LLC.
15
            d.    $50,000.00 wire transferred from Enterprise Bank and Trust
16
      account ‘7177, held in the name of Global Trading Solutions LLC.
17
            e.    $1,876.36 wire transferred from ING Bank account ‘2071,
18
      held in the name of Payment Solutions BV.
19
            f.    $50,357.35 wire transferred from ING Bank account ‘7684,
20
      held in the name of Payment Solutions BV.
21
            g.    $248,970.00 wire transferred from Citibank NA, account
22
      ‘0457, held in the name of Paul Hastings LLP.
23
24          h.    $52,500.00 wire transferred from Enterprise Bank and Trust

25    account ‘7177, held in the name of Global Trading Solutions LLC.

26          i.    $65,000.00 wire transferred from Enterprise Bank and Trust

27    account ‘7177, held in the name of Global Trading Solutions LLC.

28          j.    $5,534.54 wire transferred from Enterprise Bank and Trust



                                             78
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 79 of 83 Page ID #:79



1     account ‘7177, held in the name of Global Trading Solutions LLC.
2           k.    $52,500.00     wire transferred from Crypto Capital
3                       i.      6 Bitcoins transferred from a Backpage controlled
4     wallet;
5                       ii.     199.99995716 Bitcoins transferred from a Backpage
6
      controlled wallet;
7
                        iii. 404.99984122 Bitcoins transferred from a Backpage
8
      controlled wallet;
9
                        iv.     173.97319 Bitcoins transferred from a Backpage
10
      controlled wallet;
11
                        v.      411.00019 Bitcoins transferred from a Backpage
12
      controlled wallet;
13
                        vi.     2.00069333 Bitcoins transferred from a Backpage
14
      controlled wallet;
15
16                      vii. 136.6544695 Bitcoins transferred from a Backpage

17    controlled wallet;

18                      viii.        2,673.59306905 Bitcoins Cash transferred

19    from a Backpage controlled wallet;

20                      ix.     55.5 Bitcoins Cash transferred from a Backpage
21    controlled wallet;
22                      x.      73.62522241 Bitcoins Cash transferred from a
23    Backpage controlled wallet;
24                      xi.     16,310.79413202 Litecoin transferred from a
25    Backpage controlled wallet;
26
                        xii. 783.9735116 Litecoin transferred from a Backpage
27
      controlled wallet; and
28
                        xiii.        509.81904619 Bitcoins Gold transferred from


                                             79
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 80 of 83 Page ID #:80



1     a Backpage controlled wallet.
2           NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT TREMAINE
3
            126. On August 13, 2018, Davis Wright Tremaine initiated a wire
4
      transfer of $3,713,121.03 from Bank of America account ‘3414, held in
5
      the name of Davis Wright Tremaine, LLP into the government holding
6
      account.
7
            a.    Between January 13 and January 20, 2017, a GoCoin account
8
      wire transferred $1,318,800 to the Veritex Account.
9
            b.    On June 22, 2017, the Veritex Account wire transferred
10
      $1,000,000 into Account 27.
11
            c.    On April 27, 2017, the Netherlands Account wire transferred
12
      $2,500,000 to Account 27.
13
            d.    On April 28, 2017, the Netherlands Account wire transferred
14
      $2,500,000 to Account 27.
15
            e.    On May 24, 2017, Account 1 wire transferred $500,000 into
16
      Account 27.
17
            f.    On September 13, 2017, Account 1 wire transferred
18
      $1,000,000 into Account 27.
19
            g.    On September 27, 2017, the Netherlands Account wire
20
      transferred about $778,802.96 into Account 27.
21
            h.    On October 20, 2017, Account 1 wire transferred $500,000
22
      into Account 27.
23
                                  FIRST CLAIM FOR RELIEF
24
                                (18 U.S.C. § 981(a)(1)(C))
25
            127. Based on the facts set out above, Plaintiff alleges that
26
      the Defendant Assets constitute, and are derived from, proceeds
27
      traceable to one or more violations of Title 18, United States Code,
28
      Sections 1591 (Sex Trafficking of Children) and 1952 (Interstate and

                                             80
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 81 of 83 Page ID #:81



1     Foreign Travel in Aid of Racketeering Enterprise), each of which is a
2     specified unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A),
3     1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a conspiracy to commit such
4     offenses.    The Defendant Assets are therefore subject to forfeiture
5     to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).
6                                SECOND CLAIM FOR RELIEF
7                               (18 U.S.C. § 981(a)(1)(A))
8           128. Based on the facts set out above, Plaintiff alleges that
9     the Defendant Assets were involved in, and are traceable to, property
10    involved in one or more transactions or attempted transactions in
11    violation of section 18 U.S.C. § 1957, and a conspiracy to commit
12    such offenses, in violation of section 18 U.S.C. § 1956(h).
13    Specifically, the Defendant Assets were involved in and are traceable
14    to property involved in one or more financial transactions, attempted
15    transactions, and a conspiracy to conduct or attempt to conduct such
16    transactions in criminally derived property of a value greater than
17    $10,000 that was derived from specified unlawful activities, to wit,
18    violations of Title 18, United States Code, Sections 1591 (Sex
19    Trafficking of Children) and 1952 (Interstate and Foreign Travel in
20    Aid of Racketeering Enterprise), each of which is a specified
21    unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv)
22    and 1956(c)(7)(D), and a conspiracy to commit such offenses.            The
23    Defendant Assets are therefore subject to forfeiture to the United
24    States pursuant to 18 U.S.C. § 981(a)(1)(A).
25                                THIRD CLAIM FOR RELIEF
26                              (18 U.S.C. § 981(a)(1)(A))
27          129. Based on the facts set out above, Plaintiff alleges that
28    the Defendant Assets were involved in, and are traceable to property



                                             81
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 82 of 83 Page ID #:82



1     involved in, one or more transactions or attempted transactions in
2     violation of section 18 U.S.C. § 1956(a)(1)(B)(i) (Concealment Money
3     Laundering), (a)(2) (International Money Laundering), and a
4     conspiracy to commit such offenses, in violation of section 18 U.S.C.
5     § 1956(h).    Specifically, the Defendant Assets were involved in and
6     are traceable to property involved in one or more financial
7     transactions, attempted transactions, and a conspiracy to conduct or
8     attempt to conduct such transactions involving the proceeds of
9     specified unlawful activity, to wit, violations of Title 18, United
10    States Code, Sections 1591 (Sex Trafficking of Children) and 1952
11    (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
12    each of which is a specified unlawful activity under 18 U.S.C.
13    §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a
14    conspiracy to commit such offenses.         The Defendant Assets are
15    therefore subject to forfeiture to the United States pursuant to 18
16    U.S.C. § 981(a)(1)(A).
17    / / /
18    / / /
19
20
21
22
23
24
25
26
27
28



                                             82
     Case 2:18-cv-08588-RGK-PJW Document 1 Filed 10/05/18 Page 83 of 83 Page ID #:83



1            WHEREFORE, plaintiff United States of America prays that:
2            (a) due process issue to enforce the forfeiture of the
3     Defendant Assets;
4            (b) due notice be given to all interested parties to appear and
5     show cause why forfeiture should not be decreed;
6            (c) that this Court decree forfeiture of the Defendant Assets
7     to the United States of America for disposition according to law; and
8            (d) for such other and further relief as this Court may deem
9     just and proper, together with the costs and disbursements of this
10    action.
11
12      Dated: October 5, 2018              NICOLA T. HANNA
                                            United States Attorney
13                                          LAWRENCE S. MIDDLETON
                                            Assistant United States Attorney
14                                          Chief, Criminal Division
                                            STEVEN R. WELK
15                                          Assistant United States Attorney
                                            Chief, Asset Forfeiture Section
16
17                                          ____/s/John J. Kucera________
                                            JOHN J. KUCERA
18                                          Assistant United States Attorney
19                                          Attorneys for Plaintiff
                                            United States of America
20
21
22
23
24
25
26
27
28



                                             83
